Case
Case4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                      Document1-3
                               58-1Filed
                                     Filed
                                         12/05/18
                                           03/05/18Page
                                                    Page1 of
                                                          1 of
                                                             572




             George Attachment A
            Case
            Case4:18-cv-00806-SBA
                 3:18-mj-71724-SK Document
                                  Document1-3
                                           58-1Filed
                                                 Filed
                                                     12/05/18
                                                       03/05/18Page
                                                                Page2 of
                                                                      2 of
                                                                         572




List of Bank Accounts of Interest

                                                                                        Balance as
                                                                   First       Last       of Last
                                                      Account   Reviewed    Reviewed    Reviewed
Number Name                         Bank              Number    Statement   Statement   Statement
    1 American Financial            Bank of America    #9542     1/31/13     1/31/17     353,413.73
       Benefits Center of America
    2 American Financial            Bank of America    #7303    11/30/14     1/31/16           0.00
       Benefits Center of America
    3 Ameritech Financial           Bank of America    #5462    11/30/15     1/31/17    156,763.32




                                                                                        Attachment A
                                                                                               1 of 1
Case
Case4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                      Document1-3
                               58-2Filed
                                     Filed
                                         12/05/18
                                           03/05/18Page
                                                    Page3 of
                                                          1 of
                                                             572




             George Attachment B
            Case
            Case4:18-cv-00806-SBA
                 3:18-mj-71724-SK Document
                                  Document1-3
                                           58-2Filed
                                                 Filed
                                                     12/05/18
                                                       03/05/18Page
                                                                Page4 of
                                                                      2 of
                                                                         572


Gross Receipts
                                          Deductions by
                                            Category               Total
  Total Credits                                                31,903,339.35
     Deductions
                Transactions Between            3,585,000.00
                Accounts of Interest at
                Attachment A
                Payroll Credit                   155,483.59
                Tax Refund                        33,174.28
                Returned Withdrawal               22,512.30
                Net Chargebacks                   20,138.00
                Check Card Returns                15,465.16
                Returned Check                     2,931.81
                Returned Deposits                    445.22
                Refunds                           14,302.00
                Fee Reversals                        205.00     3,849,657.36

                 Total                                         28,053,681.99




                                                                               Attachment B
                                                                                      1 of 1
Case
Case4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                      Document1-3
                               58-3Filed
                                     Filed
                                         12/05/18
                                           03/05/18Page
                                                    Page5 of
                                                          1 of
                                                             574




             George Attachment C
               Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document1-3
                                              58-3Filed
                                                    Filed
                                                        12/05/18
                                                          03/05/18Page
                                                                   Page6 of
                                                                         2 of
                                                                            574


Transfers from American Financial Benefits Center to Ameritch Financial


  Item        Posted Date   Reference Number           Amount
         1     12/22/2015      1681667536                    50,000.00



         2     12/29/2015      2842143170                     20,000.00



         3       1/6/2016      3812052272                    100,000.00



         4      1/15/2016      4088684747                     25,000.00



         5      1/20/2016      333619067                      60,000.00



         6      1/27/2016      2694808264                     80,000.00



         7       2/3/2016      4055186638                    100,000.00



         8      2/10/2016      2615076555                     85,000.00



         9      2/17/2016      4175821959                     60,000.00



         10     2/23/2016      627365212                     175,000.00



         11      3/1/2016      4187135427                     40,000.00



         12      3/8/2016      2748284209                     75,000.00



         13     3/16/2016      2617584899                     80,000.00



         14     3/23/2016      3978084434                     70,000.00



         15     3/30/2016      637487688                     130,000.00




                                                                                  Attachment C
                                                                                         1 of 3
               Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document1-3
                                              58-3Filed
                                                    Filed
                                                        12/05/18
                                                          03/05/18Page
                                                                   Page7 of
                                                                         3 of
                                                                            574


Transfers from American Financial Benefits Center to Ameritch Financial


  Item        Posted Date    Reference Number          Amount
         16       4/6/2016      1697879680                   40,000.00



         17     4/11/2016       640132215                     95,000.00



         18     4/20/2016       2619694897                    70,000.00



         19     4/25/2016       2662400430                   120,000.00



         20     4/27/2016       3979152229                    45,000.00



         21       5/4/2016      2641012126                    65,000.00



         22     5/11/2016       599857921                     40,000.00



         23     5/25/2016       4120821638                   125,000.00



         24     5/31/2016       1471786671                    35,000.00



         25     6/29/2016       2823529097                    70,000.00



         26     7/20/2016       1405270529                    60,000.00



         27     7/27/2016       1464965800                    65,000.00



         28     8/10/2016       587054736                     70,000.00



         29     8/24/2016       507580039                     40,000.00



         30     8/24/2016       1406772037                    90,000.00




                                                                                  Attachment C
                                                                                         2 of 3
               Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document1-3
                                              58-3Filed
                                                    Filed
                                                        12/05/18
                                                          03/05/18Page
                                                                   Page8 of
                                                                         4 of
                                                                            574


Transfers from American Financial Benefits Center to Ameritch Financial


  Item        Posted Date    Reference Number          Amount
         31       9/7/2016       529230501                   80,000.00



         32       9/8/2016      1435604695                    40,000.00



         33     9/14/2016       1787376949                    60,000.00



         34     9/29/2016       1512660482                   125,000.00



                                  Total                     2,485,000.00




                                                                                  Attachment C
                                                                                         3 of 3
Case
Case4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                      Document1-3
                               58-4Filed
                                     Filed
                                         12/05/18
                                           03/05/18Page
                                                    Page9 of
                                                          1 of
                                                             572




             George Attachment D
             Case 4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                    Document1-3
                                             58-4Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18Page
                                                                    Page
                                                                       102ofof57
                                                                               2


Payments to Andre and Gloria Frere

                                                  Reference
  Item     Name\Bank\Account        Posted Date    Number     Amount       Transaction Type
         1 American Financial         8/25/2014     2819       15,000.00 Check Paid
           Benefits Center (Bank of
           America #9542)
         2 American Financial         1/21/2016     2763      100,000.00 Check Paid
           Benefits Center (Bank of
           America #9542)
         3 American Financial         7/25/2016     3107      125,000.00 Check Paid
           Benefits Center (Bank of
           America #9542)
         4 American Financial        10/18/2016     3106       70,000.00 Check Paid
           Benefits Center (Bank of
           America #9542)
         5 American Financial        12/30/2016     2939       80,000.00 Check Paid
           Benefits Center (Bank of
           America #9542)
             Total                                            390,000.00




                                                                                       Attachment D
                                                                                              1 of 1
Case 4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                       Document1-3
                                58-5Filed
                                       Filed
                                          12/05/18
                                             03/05/18Page
                                                       Page
                                                          111ofof57
                                                                  2




              George Attachment E
             Case 4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                    Document1-3
                                             58-5Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18Page
                                                                    Page
                                                                       122ofof57
                                                                               2


Payments to Justin Frere

                                                    Reference
  Item     Name\Bank\Account        Posted Date      Number     Amount       Transaction Type
         1 American Financial           1/7/2015   1667294333     5,325.00 Transfer Out
           Benefits Center (Bank of
           America #9542)
         2 American Financial           3/3/2015   242567412     24,130.89 Transfer Out
           Benefits Center (Bank of
           America #7303)
         3 American Financial           8/3/2015   3762870479       820.00 Transfer Out
           Benefits Center (Bank of
           America #9542)
         4 American Financial        11/30/2015    692120531        339.98 Transfer Out
           Benefits Center (Bank of
           America #9542)
         5 American Financial         1/14/2016      2279        70,000.00 Wire Out
           Benefits Center (Bank of
           America #9542)
         6 American Financial         3/31/2016      6461        12,876.00 Transfer Out
           Benefits Center (Bank of
           America #9542)
         7 American Financial         7/22/2016      8017        75,000.00 Wire Out
           Benefits Center (Bank of
           America #9542)
         8 American Financial        10/14/2016    248634079     35,000.00 Transfer Out
           Benefits Center (Bank of
           America #9542)
         9 American Financial         1/30/2017      1381        40,000.00 Transfer Out
           Benefits Center (Bank of
           America #9542)
             Total                                              263,491.87




                                                                                          Attachment E
                                                                                                 1 of 1
Case 4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                       Document1-3
                                58-6Filed
                                       Filed
                                          12/05/18
                                             03/05/18Page
                                                       Page
                                                          131ofof57
                                                                  2




              George Attachment F
             Case 4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                    Document1-3
                                             58-6Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18Page
                                                                    Page
                                                                       142ofof57
                                                                               2


Payments to Gloria Frere

                                                   Reference
  Item     Name\Bank\Account        Posted Date     Number      Amount         Description
         1 American Financial         4/11/2013      2354         8,000.00 Check Paid
           Benefits Center (Bank of
           America #9542)
         2 American Financial         12/9/2014    3712676031     4,609.93 Transfer Out
           Benefits Center (Bank of
           America #9542)
         3 American Financial           3/3/2015   1542577503    48,261.78 Transfer Out
           Benefits Center (Bank of
           America #7303)
         4 American Financial         5/12/2015    1646275074     3,895.00 Transfer Out
           Benefits Center (Bank of
           America #9542)
         5 American Financial         5/26/2015        1          3,895.00 Transfer Out
           Benefits Center (Bank of
           America #9542)
         6 American Financial         3/31/2016      6461        65,751.00 Transfer Out
           Benefits Center (Bank of
           America #9542)
         7 American Financial           8/5/2016   14426611       2,872.50 Transfer Out
           Benefits Center (Bank of
           America #9542)
             Total                                              137,285.21




                                                                                          Attachment F
                                                                                                 1 of 1
Case 4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                       Document1-3
                                58-7Filed
                                       Filed
                                          12/05/18
                                             03/05/18Page
                                                       Page
                                                          151ofof57
                                                                  2




             George Attachment G
             Case 4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                    Document1-3
                                             58-7Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18Page
                                                                    Page
                                                                       162ofof57
                                                                               2


Payments to Sonoma Stainless, Inc.

                                                  Reference
  Item     Name\Bank\Account        Posted Date    Number      Amount         Description
         1 American Financial         5/18/2015     2796         6,338.00 Check Paid
           Benefits Center (Bank of
           America #9542)
         2 American Financial        11/27/2015     2740        15,000.00 Check Paid
           Benefits Center (Bank of
           America #9542)
         3 American Financial        12/17/2015     2627        11,800.00 Wire Out
           Benefits Center (Bank of
           America #9542)
         4 American Financial        12/30/2015     9421         5,000.00 Wire Out
           Benefits Center (Bank of
           America #9542)
         5 American Financial         5/26/2016   4130549123    25,000.00 Transfer Out
           Benefits Center (Bank of
           America #9542)
         6 American Financial         6/29/2016     13754       10,270.00 Wire Out
           Benefits Center (Bank of
           America #9542)
             Total                                              73,408.00




                                                                                         Attachment G
                                                                                                1 of 1
Case
Case4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                      Document1-3
                               58-8Filed
                                     Filed
                                         12/05/18
                                           03/05/18Page
                                                    Page171of
                                                            of57
                                                               14




             George Attachment H
                 Case
                 Case4:18-cv-00806-SBA
                      3:18-mj-71724-SK Document
                                       Document1-3
                                                58-8Filed
                                                      Filed
                                                          12/05/18
                                                            03/05/18Page
                                                                     Page182of
                                                                             of57
                                                                                14


Payments to Airlines, Hotels, Resorts, Casinos, Cruise, and Similar Companies

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number       Payment       Return        Description             Payee
          1 American Financial           1/2/2013    360573           2.00            0.00 ATM Fee            ATM Fee - Montblue
            Benefits Center (Bank of
            America #9542)

          2 American Financial           1/7/2013 9174010409499      19.98           0.00 Internet Check Card Orbitz.com
            Benefits Center (Bank of                    44                                Purchase
            America #9542)
          3 American Financial           1/7/2013 9174010313545     249.70           0.00 Check Card          Jet Blue
            Benefits Center (Bank of                    46                                Purchase
            America #9542)
          4 American Financial           1/7/2013 9174010313545     249.70           0.00 Check Card          Jet Blue
            Benefits Center (Bank of                    47                                Purchase
            America #9542)
          5 American Financial           3/6/2013 9174030507579      16.94           0.00 Check Card          Occidental Union Hotel -
            Benefits Center (Bank of                    31                                Purchase            Occidental CA
            America #9542)
          6 American Financial          4/29/2013 9174042811901     375.00           0.00 Check Card          Marriott
            Benefits Center (Bank of                    10                                Purchase
            America #9542)
          7 American Financial          9/30/2013 2427009327090     717.00           0.00 Check Card          TACA Travel
            Benefits Center (Bank of                9520010037                            Purchase
            America #9542)

          8 American Financial          9/30/2013 2427009327090     717.00           0.00 Check Card          TACA Travel
            Benefits Center (Bank of                9520010045                            Purchase
            America #9542)

          9 American Financial          11/1/2013 2443106330428     126.50           0.00 Check Card          Chico Diamond Hotel
            Benefits Center (Bank of                6088900266                            Purchase            Chico CA
            America #9542)

         10 American Financial          12/5/2013 2469216333800     663.40           0.00 Internet Check Card Southwest Air
            Benefits Center (Bank of                0577774609                            Purchase
            America #9542)
         11 American Financial          12/5/2013 2461043333800      78.40           0.00 Check Card          Mandalay Bay - Las
            Benefits Center (Bank of                4088287370                            Purchase            Vegas
            America #9542)


         12 American Financial         12/16/2013 2461043334700     179.58           0.00 Check Card          Bellagio - Olives - Las
            Benefits Center (Bank of                4076076503                            Purchase            Vegas NV
            America #9542)
         13 American Financial         12/16/2013 2461043334900      24.62           0.00 Check Card          Mandalay Mix - Las
            Benefits Center (Bank of                4078162895                            Purchase            Vegas
            America #9542)
         14 American Financial         12/27/2013 2401339336000     266.30           0.00 Check Card          Occidental Union Hotel -
            Benefits Center (Bank of                1604559209                            Purchase            Occidental CA
            America #9542)
         15 American Financial         12/27/2013 2401339336000     201.52           0.00 Check Card          Occidental Union Hotel -
            Benefits Center (Bank of                1604558797                            Purchase            Occidental CA
            America #9542)
         16 American Financial          8/20/2014 2401339423100      32.27           0.00 Check Card          Occidental Union Hotel -
            Benefits Center (Bank of                1922463642                            Purchase            Occidental CA
            America #9542)
         17 American Financial           9/8/2014 2469216424900     337.20           0.00 Internet Check Card Southwest Air
            Benefits Center (Bank of                0070871247                            Purchase
            America #9542)
         18 American Financial           9/8/2014 2469216424900     337.20           0.00 Internet Check Card Southwest Air
            Benefits Center (Bank of                0070871254                            Purchase
            America #9542)
         19 American Financial          9/10/2014 2461043425200     256.48           0.00 Check Card          Bellagio - Room Service -
            Benefits Center (Bank of                4076088715                            Purchase            Las Vegas
            America #9542)
         20 American Financial          10/6/2014 2476197427720     290.97           0.00 Check Card          Citizen Hotel -
            Benefits Center (Bank of                0888200786                            Purchase            Sacramento CA
            America #9542)


                                                                                                                              Attachment H
                                                                                                                                    1 of 13
                   Case
                   Case4:18-cv-00806-SBA
                        3:18-mj-71724-SK Document
                                         Document1-3
                                                  58-8Filed
                                                        Filed
                                                            12/05/18
                                                              03/05/18Page
                                                                       Page193of
                                                                               of57
                                                                                  14


Payments to Airlines, Hotels, Resorts, Casinos, Cruise, and Similar Companies

                                                        Reference
  Item        Name\Bank\Account        Posted Date       Number      Payment     Return         Description               Payee
         21   American Financial        10/14/2014   2461043428600    2,022.26         0.00 Check Card          Bellagio - Las Vegas
              Benefits Center (Bank of                 4059083683                           Purchase
              America #9542)
         22   American Financial         11/6/2014   2443106430933      208.20         0.00 Check Card          Alaska Air
              Benefits Center (Bank of                 1900044803                           Purchase
              America #9542)
         23   American Financial         11/6/2014   2443106430933      208.20         0.00 Check Card          Alaska Air
              Benefits Center (Bank of                 1900044829                           Purchase
              America #9542)
         24   American Financial         11/6/2014   2443106430933      208.20         0.00 Check Card          Alaska Air
              Benefits Center (Bank of                 1900044811                           Purchase
              America #9542)
         25   American Financial        11/10/2014                       90.21         0.00 Check Card          Occidental Union Hotel -
              Benefits Center (Bank of                                                      Purchase            Occidental CA
              America #9542)

         26 American Financial         11/14/2014 2469216431700         507.03         0.00 Internet Check Card Expedia
            Benefits Center (Bank of                0299758768                              Purchase
            America #9542)
         27 American Financial         11/25/2014 2470780432870         111.44         0.00 Check Card          Lake Natoma Inn -
            Benefits Center (Bank of                0267000876                              Purchase            Folsom CA
            America #9542)
         28 American Financial          12/9/2014 2476197434220         250.10         0.00 Check Card          Citizen Hotel -
            Benefits Center (Bank of                0888201165                              Purchase            Sacramento CA
            America #9542)
         29 American Financial         12/16/2014 2469216434900         191.68         0.00 Check Card          Sheraton Carlsbad
            Benefits Center (Bank of                0679101425                              Purchase            Resort - Carlsbad CA
            America #9542)
         30 American Financial         12/17/2014 2401339435000          52.67         0.00 Check Card          Occidental Union Hotel -
            Benefits Center (Bank of                1561527900                              Purchase            Occidental CA
            America #9542)
         31 American Financial           1/7/2015 2401339500600          34.10         0.00 Check Card          Occidental Union Hotel -
            Benefits Center (Bank of                0470437123                              Purchase            Occidental CA
            America #9542)
         32 American Financial          1/26/2015 2461043502500         113.49         0.00 Check Card          Bellagio - Room Service -
            Benefits Center (Bank of                4046331206                              Purchase            Las Vegas
            America #9542)
         33 American Financial           3/4/2015 2401339506200          59.32         0.00 Check Card          Occidental Union Hotel -
            Benefits Center (Bank of                0198617106                              Purchase            Occidental CA
            America #9542)
         34 American Financial          3/16/2015 2401339507400         147.49         0.00 Check Card          Occidental Union Hotel -
            Benefits Center (Bank of                1334967641                              Purchase            Occidental CA
            America #9542)
         35 American Financial          3/16/2015                       182.38         0.00 Check Card          Vagabond Inn - Santa
            Benefits Center (Bank of                                                        Purchase            Rosa CA
            America #9542)

         36 American Financial          4/13/2015 2469216510000         513.99         0.00 Internet Check Card Southwest Air
            Benefits Center (Bank of                0594927637                              Purchase
            America #9542)
         37 American Financial          4/13/2015 2469216510000         513.99         0.00 Internet Check Card Southwest Air
            Benefits Center (Bank of                0594927645                              Purchase
            America #9542)
         38 American Financial          4/13/2015 2469216510000         513.99         0.00 Internet Check Card Southwest Air
            Benefits Center (Bank of                0594927629                              Purchase
            America #9542)
         39 American Financial          4/13/2015 2443106510200         119.84         0.00 Internet Check Card Flamingo Hotel
            Benefits Center (Bank of                6010536866                              Purchase
            America #9542)
         40 American Financial          4/21/2015 2461043511000         399.22         0.00 Check Card          Hyatt Hotels -
            Benefits Center (Bank of                4163161879                              Purchase            Sacramento CA
            America #9542)
         41 American Financial          4/27/2015                        75.87         0.00 Check Card          Occidental Union Hotel -
            Benefits Center (Bank of                                                        Purchase            Occidental CA
            America #9542)



                                                                                                                                Attachment H
                                                                                                                                      2 of 13
                   Case
                   Case4:18-cv-00806-SBA
                        3:18-mj-71724-SK Document
                                         Document1-3
                                                  58-8Filed
                                                        Filed
                                                            12/05/18
                                                              03/05/18Page
                                                                       Page204of
                                                                               of57
                                                                                  14


Payments to Airlines, Hotels, Resorts, Casinos, Cruise, and Similar Companies

                                                        Reference
  Item        Name\Bank\Account        Posted Date       Number       Payment     Return         Description            Payee
         42   American Financial         4/29/2015    7469216511800       0.00       337.00 Internet Check Card Southwest Air
              Benefits Center (Bank of                    000099                            Purchase Return
              America #9542)
         43   American Financial         4/29/2015    2424760511810    1,502.71        0.00 Check Card          La Playa Hotel - Carmel
              Benefits Center (Bank of                  0481822233                          Purchase            CA
              America #9542)
         44   American Financial         4/29/2015    2424760511810       8.70         0.00 Check Card          La Playa Hotel - Carmel
              Benefits Center (Bank of                  0481822316                          Purchase            CA
              America #9542)
         45   American Financial           5/7/2015   2469216512600    2,244.00        0.00 Internet Check Card Hotels.com
              Benefits Center (Bank of                  0744338719                          Purchase
              America #9542)
         46   American Financial           5/7/2015   2469216512600     461.78         0.00 Internet Check Card United
              Benefits Center (Bank of                  0896471946                          Purchase
              America #9542)
         47   American Financial           5/7/2015   2469216512600     461.78         0.00 Internet Check Card United
              Benefits Center (Bank of                  0896471896                          Purchase
              America #9542)
         48   American Financial           5/7/2015   2469216512600     461.78         0.00 Internet Check Card United
              Benefits Center (Bank of                  0896471904                          Purchase
              America #9542)
         49   American Financial           5/7/2015   2469216512600     461.78         0.00 Internet Check Card United
              Benefits Center (Bank of                  0896471912                          Purchase
              America #9542)
         50   American Financial           5/7/2015   2469216512600     461.78         0.00 Internet Check Card United
              Benefits Center (Bank of                  0896471920                          Purchase
              America #9542)
         51   American Financial           5/7/2015   2469216512600     461.78         0.00 Internet Check Card United
              Benefits Center (Bank of                  0896471938                          Purchase
              America #9542)
         52   American Financial           5/8/2015   2469216512700     433.78         0.00 Internet Check Card United
              Benefits Center (Bank of                  0370159438                          Purchase
              America #9542)
         53   American Financial         5/11/2015    2475542513026     172.91         0.00 Check Card          Sheraton - Sacramento
              Benefits Center (Bank of                  1300101307                          Purchase
              America #9542)
         54   American Financial         5/11/2015    2475542513026      80.86         0.00 Check Card          Sheraton - Sacramento
              Benefits Center (Bank of                  1300101711                          Purchase
              America #9542)
         55   American Financial           6/1/2015                     179.40         0.00 Check Card          Citigarden Hotel - San
              Benefits Center (Bank of                                                      Purchase            Francisco CA
              America #9542)
         56   American Financial           6/1/2015                     179.40         0.00 Check Card          Citigarden Hotel - San
              Benefits Center (Bank of                                                      Purchase            Francisco CA
              America #9542)
         57   American Financial           6/8/2015                     247.27         0.00 Check Card          Chelsea Motor Inn - San
              Benefits Center (Bank of                                                      Purchase            Francisco CA
              America #9542)

         58 American Financial           6/15/2015 2469216516300        466.00         0.00 Internet Check Card Southwest Air
            Benefits Center (Bank of                 0606515648                             Purchase
            America #9542)
         59 American Financial           6/15/2015 2469216516300        466.00         0.00 Internet Check Card Southwest Air
            Benefits Center (Bank of                 0606515655                             Purchase
            America #9542)
         60 American Financial           6/17/2015                     1,839.73        0.00 Check Card          The London - West
            Benefits Center (Bank of                                                        Purchase            Hollywood CA
            America #9542)

         61 American Financial           6/29/2015 2443106517900        445.22         0.00 Internet Check Card Harveys Casino
            Benefits Center (Bank of                 6001398464                             Purchase
            America #9542)
         62 American Financial            7/1/2015 7443106518200          0.00        30.00 Internet Check Card Harveys Casino
            Benefits Center (Bank of                   600143                               Purchase Return
            America #9542)



                                                                                                                                Attachment H
                                                                                                                                      3 of 13
                 Case
                 Case4:18-cv-00806-SBA
                      3:18-mj-71724-SK Document
                                       Document1-3
                                                58-8Filed
                                                      Filed
                                                          12/05/18
                                                            03/05/18Page
                                                                     Page215of
                                                                             of57
                                                                                14


Payments to Airlines, Hotels, Resorts, Casinos, Cruise, and Similar Companies

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number      Payment        Return         Description             Payee
         63 American Financial           7/9/2015                   147.84            0.00 Check Card          Mandalay Bay - Las
            Benefits Center (Bank of                                                       Purchase            Vegas
            America #9542)

         64 American Financial          7/9/2015                    103.04            0.00 Check Card          Mandalay Bay - Las
            Benefits Center (Bank of                                                       Purchase            Vegas
            America #9542)

         65 American Financial         7/21/2015 2401339520100      150.00            0.00 Check Card          Occidental Union Hotel -
            Benefits Center (Bank of               1853388290                              Purchase            Occidental CA
            America #9542)
         66 American Financial         7/21/2015 2475542520116      299.00            0.00 Check Card          Resort at Squaw Creek -
            Benefits Center (Bank of               2012579406                              Purchase            Olympic Valley CA
            America #9542)
         67 American Financial         7/27/2015 2443106520700    1,020.83            0.00 Check Card          Harrahs Peek (Nightclub)
            Benefits Center (Bank of               6002056455                              Purchase            - Las Vegas
            America #9542)
         68 American Financial         7/27/2015 2461043520700       28.00            0.00 Check Card          Montblue Casino -
            Benefits Center (Bank of               4063059151                              Purchase            Stateline NV
            America #9542)
         69 American Financial         7/29/2015 2469216520900      156.10            0.00 Internet Check Card United
            Benefits Center (Bank of               0358280967                              Purchase
            America #9542)
         70 American Financial         7/29/2015 2469216520900      156.10            0.00 Internet Check Card United
            Benefits Center (Bank of               0358280975                              Purchase
            America #9542)
         71 American Financial         7/29/2015 2469216520900      156.10            0.00 Internet Check Card United
            Benefits Center (Bank of               0358280983                              Purchase
            America #9542)
         72 American Financial          8/3/2015 2490604521304      124.69            0.00 Check Card          Hilton Hotels - Room
            Benefits Center (Bank of               0200036936                              Purchase            Service - San Francisco
            America #9542)                                                                                     CA
         73 American Financial         8/10/2015 2401339522000       50.92            0.00 Check Card          Occidental Union Hotel -
            Benefits Center (Bank of               0719925599                              Purchase            Occidental CA
            America #9542)
         74 American Financial         8/11/2015     735032       2,082.95            0.00 Check Card          Caesars Palace - Las
            Benefits Center (Bank of                                                       Purchase            Vegas NV
            America #9542)

         75 American Financial         8/11/2015 2461043522200      525.28            0.00 Check Card          Mandalay Bay - Las
            Benefits Center (Bank of               4132136668                              Purchase            Vegas
            America #9542)
         76 American Financial         8/11/2015 2461043522200      435.68            0.00 Check Card          Mandalay Bay - Las
            Benefits Center (Bank of               4132136643                              Purchase            Vegas
            America #9542)
         77 American Financial         8/11/2015 2461043522200      300.00            0.00 Check Card          Mandalay Bay - Las
            Benefits Center (Bank of               4132136619                              Purchase            Vegas
            America #9542)
         78 American Financial         8/12/2015 2443106522400    1,583.15            0.00 Check Card          Caesars Palace - Las
            Benefits Center (Bank of               6028009545                              Purchase            Vegas NV
            America #9542)
         79 American Financial         8/13/2015 2461043522400      280.81            0.00 Check Card          Belllagio - Jasmine - Las
            Benefits Center (Bank of               4102308196                              Purchase            Vegas
            America #9542)
         80 American Financial         8/14/2015 2469216522500       25.00            0.00 Internet Check Card United
            Benefits Center (Bank of               0102135475                              Purchase
            America #9542)
         81 American Financial         8/14/2015 7461043522500        0.00         105.98 Check Card Return    Mandalay Bay - Las
            Benefits Center (Bank of                 410811                                                    Vegas
            America #9542)
         82 American Financial         8/14/2015 2461043522500       24.00            0.00 Check Card          Mandalay Bay - Las
            Benefits Center (Bank of               4108120685                              Purchase            Vegas
            America #9542)




                                                                                                                             Attachment H
                                                                                                                                   4 of 13
                 Case
                 Case4:18-cv-00806-SBA
                      3:18-mj-71724-SK Document
                                       Document1-3
                                                58-8Filed
                                                      Filed
                                                          12/05/18
                                                            03/05/18Page
                                                                     Page226of
                                                                             of57
                                                                                14


Payments to Airlines, Hotels, Resorts, Casinos, Cruise, and Similar Companies

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number       Payment       Return         Description             Payee
         83 American Financial         8/24/2015                     80.36            0.00 Check Card         Occidental Union Hotel -
            Benefits Center (Bank of                                                       Purchase           Occidental CA
            America #9542)

         84 American Financial          8/26/2015                   176.00            0.00 Internet Payment   Southwest
            Benefits Center (Bank of
            America #9542)


         85 American Financial          8/26/2015                   176.00            0.00 Internet Payment   Southwest
            Benefits Center (Bank of
            America #9542)


         86 American Financial           9/1/2015 2475542524315     299.00            0.00 Check Card         Resort at Squaw Creek -
            Benefits Center (Bank of                2437688742                             Purchase           Olympic Valley CA
            America #9542)
         87 American Financial           9/8/2015 2475542524826      70.20            0.00 Check Card         Resort at Squaw Creek -
            Benefits Center (Bank of                2481799975                             Purchase           Olympic Valley CA
            America #9542)
         88 American Financial           9/8/2015 2475542525015     257.11            0.00 Check Card         Resort at Squaw Creek -
            Benefits Center (Bank of                2507743112                             Purchase           Olympic Valley CA
            America #9542)
         89 American Financial           9/8/2015 2475542525015       8.60            0.00 Check Card         Resort at Squaw Creek -
            Benefits Center (Bank of                2507743377                             Purchase           Olympic Valley CA
            America #9542)
         90 American Financial          9/14/2015 2469216525600    1,350.34           0.00 Internet Check Card Expedia
            Benefits Center (Bank of                0222658408                             Purchase
            America #9542)
         91 American Financial          9/14/2015 2469216525600    1,310.64           0.00 Internet Check Card Expedia
            Benefits Center (Bank of                0222656501                             Purchase
            America #9542)
         92 American Financial          9/16/2015 2461043525800     663.65            0.00 Check Card         Hyatt Hotels -
            Benefits Center (Bank of                4105248422                             Purchase           Sacramento CA
            America #9542)
         93 American Financial          9/21/2015 2476197526228    2,162.88           0.00 Check Card         Hotel Carlton - San
            Benefits Center (Bank of                6988800561                             Purchase           Francisco CA
            America #9542)
         94 American Financial          9/25/2015 7411975526753     487.77            0.00 Check Card         Bath Spa Hotel
            Benefits Center (Bank of                8424270634                             Purchase
            America #9542)
         95 American Financial          9/25/2015 7446365526790    2,144.57           0.00 Check Card         Park Plaza County Hall -
            Benefits Center (Bank of                2670574335                             Purchase           London
            America #9542)
         96 American Financial          9/28/2015 7446365526990     484.54            0.00 Check Card         Park Plaza County Hall -
            Benefits Center (Bank of                2694594606                             Purchase           London
            America #9542)
         97 American Financial          10/1/2015 7492909527426     366.42            0.00 Check Card         Avis - Dublin
            Benefits Center (Bank of                2150000949                             Purchase
            America #9542)
         98 American Financial          10/5/2015 7497300527752     146.65            0.00 Check Card         Crown Plaza - Paris
            Benefits Center (Bank of                7727070950                             Purchase
            America #9542)
         99 American Financial          11/3/2015                   826.68            0.00 Check Card         Palace Hotel - San
            Benefits Center (Bank of                                                       Purchase           Francisco CA
            America #9542)

     100 American Financial             11/3/2015                    14.14            0.00 Check Card         Palace Hotel - San
         Benefits Center (Bank of                                                          Purchase           Francisco CA
         America #9542)

     101 American Financial            11/12/2015 2461043531500     542.39            0.00 Check Card         Montblue Casino -
         Benefits Center (Bank of                   4097451068                             Purchase           Stateline NV
         America #9542)




                                                                                                                              Attachment H
                                                                                                                                    5 of 13
               Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document1-3
                                              58-8Filed
                                                    Filed
                                                        12/05/18
                                                          03/05/18Page
                                                                   Page237of
                                                                           of57
                                                                              14


Payments to Airlines, Hotels, Resorts, Casinos, Cruise, and Similar Companies

                                                   Reference
  Item   Name\Bank\Account        Posted Date       Number      Payment         Return         Description               Payee
     102 American Financial        11/12/2015   2461043531500      203.39             0.00 Check Card          Montblue Casino -
         Benefits Center (Bank of                 4097451076                               Purchase            Stateline NV
         America #9542)
     103 American Financial        11/12/2015   2461043531500      169.49             0.00 Check Card          Montblue Casino -
         Benefits Center (Bank of                 4097451084                               Purchase            Stateline NV
         America #9542)
     104 American Financial        11/12/2015   2461043531500      169.49             0.00 Check Card          Montblue Casino -
         Benefits Center (Bank of                 4097451092                               Purchase            Stateline NV
         America #9542)
     105 American Financial        11/16/2015   2461043531900      103.00             0.00 Check Card          Montblue Casino -
         Benefits Center (Bank of                 4107040360                               Purchase            Stateline NV
         America #9542)
     106 American Financial        11/16/2015   2461043531900       77.00             0.00 Check Card          Montblue Casino -
         Benefits Center (Bank of                 4107040287                               Purchase            Stateline NV
         America #9542)
     107 American Financial        11/16/2015                    2,602.95             0.00 Other Debit         Montblue Resort -
         Benefits Center (Bank of                                                                              Stateline NV
         America #9542)

     108 American Financial         11/17/2015 2461043532000       271.98             0.00 Check Card          Montblue Casino -
         Benefits Center (Bank of                4119225899                                Purchase            Stateline NV
         America #9542)
     109 American Financial         11/17/2015 2461043532000        48.82             0.00 Check Card          Montblue Casino -
         Benefits Center (Bank of                4119225931                                Purchase            Stateline NV
         America #9542)
     110 American Financial         11/17/2015 2461043532000        48.18             0.00 Check Card          Montblue Casino -
         Benefits Center (Bank of                4119225998                                Purchase            Stateline NV
         America #9542)
     111 American Financial         11/17/2015 2461043532000        45.18             0.00 Check Card          Montblue Casino -
         Benefits Center (Bank of                4119225949                                Purchase            Stateline NV
         America #9542)
     112 American Financial         11/17/2015 2461043532000         3.00             0.00 Check Card          Montblue Casino -
         Benefits Center (Bank of                4119226491                                Purchase            Stateline NV
         America #9542)
     113 American Financial         11/25/2015 2449398532820        79.79             0.00 Check Card          Seaside Inn - Morro Bay
         Benefits Center (Bank of                6331300073                                Purchase            CA
         America #9542)
     114 American Financial         11/25/2015 2449398532820        79.79             0.00 Check Card          Seaside Inn - Morro Bay
         Benefits Center (Bank of                6331300057                                Purchase            CA
         America #9542)
     115 American Financial          12/7/2015 2401339534000        21.97             0.00 Check Card          Occidental Union Hotel -
         Benefits Center (Bank of                0526771272                                Purchase            Occidental CA
         America #9542)
     116 American Financial         12/29/2015 2401339536200       232.09             0.00 Check Card          Occidental Union Hotel -
         Benefits Center (Bank of                2976829959                                Purchase            Occidental CA
         America #9542)
     117 American Financial          1/15/2016 2461043601407       226.03             0.00 Check Card          Forest Inn - South Lake
         Benefits Center (Bank of                2001021824                                Purchase            Taho
         America #9542)
     118 American Financial          1/19/2016 2461043601700       280.81             0.00 Check Card          Montblue Casino -
         Benefits Center (Bank of                4110260586                                Purchase            Stateline NV
         America #9542)
     119 American Financial          1/19/2016 2461043601807       402.14             0.00 Check Card          Forest Inn - South Lake
         Benefits Center (Bank of                2005033946                                Purchase            Taho
         America #9542)
     120 American Financial          2/23/2016 2469216605300     2,368.76             0.00 Internet Check Card Orbitz.com
         Benefits Center (Bank of                0239930389                                Purchase
         America #9542)
     121 American Financial           3/8/2016 2401308606805     2,053.33             0.00 Check Card          Bestday
         Benefits Center (Bank of                0107344267                                Purchase
         America #9542)
     122 American Financial           3/8/2016 2469216606700     2,211.09             0.00 Internet Check Card Expedia
         Benefits Center (Bank of                0978177311                                Purchase
         America #9542)




                                                                                                                             Attachment H
                                                                                                                                   6 of 13
               Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document1-3
                                              58-8Filed
                                                    Filed
                                                        12/05/18
                                                          03/05/18Page
                                                                   Page248of
                                                                           of57
                                                                              14


Payments to Airlines, Hotels, Resorts, Casinos, Cruise, and Similar Companies

                                                    Reference
  Item   Name\Bank\Account        Posted Date        Number      Payment        Return          Description            Payee
     123 American Financial           3/8/2016   2469216606700      112.00            0.00 Internet Check Card Expedia
         Benefits Center (Bank of                  0978167668                              Purchase
         America #9542)
     124 American Financial           3/8/2016   2469216606700       16.00           0.00 Internet Check Card Expedia
         Benefits Center (Bank of                  0978167684                             Purchase
         America #9542)
     125 American Financial           3/9/2016   2469216606800      199.03           0.00 Internet Check Card United
         Benefits Center (Bank of                  0403669154                             Purchase
         America #9542)
     126 American Financial           3/9/2016   2469216606800      199.03           0.00 Internet Check Card United
         Benefits Center (Bank of                  0403669162                             Purchase
         America #9542)
     127 American Financial           3/9/2016   2469216606800      199.03           0.00 Internet Check Card United
         Benefits Center (Bank of                  0403669139                             Purchase
         America #9542)
     128 American Financial           3/9/2016   2469216606800      199.03           0.00 Internet Check Card United
         Benefits Center (Bank of                  0403669147                             Purchase
         America #9542)
     129 American Financial           3/9/2016   2471705606887      230.16           0.00 Check Card          Delta Air
         Benefits Center (Bank of                  0683393681                             Purchase
         America #9542)
     130 American Financial           3/9/2016   2471705606887      230.16           0.00 Check Card          Delta Air
         Benefits Center (Bank of                  0683393699                             Purchase
         America #9542)
     131 American Financial           3/9/2016   2471705606887      230.16           0.00 Check Card          Delta Air
         Benefits Center (Bank of                  0683393707                             Purchase
         America #9542)
     132 American Financial           3/9/2016   2471705606887      230.16           0.00 Check Card          Delta Air
         Benefits Center (Bank of                  0683393715                             Purchase
         America #9542)
     133 American Financial         3/29/2016    2401339608800      178.15           0.00 Internet Check Card Holiday Inn Express
         Benefits Center (Bank of                  4012473215                             Purchase
         America #9542)
     134 American Financial           4/4/2016   2469216609300       78.00           0.00 Internet Check Card Southwest Air
         Benefits Center (Bank of                  0870029741                             Purchase
         America #9542)
     135 American Financial           4/6/2016                      457.96           0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)


     136 American Financial          4/6/2016                       457.96           0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)


     137 American Financial          4/6/2016                       419.47           0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)


     138 American Financial          4/6/2016                       315.96           0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)


     139 American Financial          4/6/2016                       315.96           0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)


     140 American Financial          4/6/2016                       315.96           0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)




                                                                                                                              Attachment H
                                                                                                                                    7 of 13
               Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document1-3
                                              58-8Filed
                                                    Filed
                                                        12/05/18
                                                          03/05/18Page
                                                                   Page259of
                                                                           of57
                                                                              14


Payments to Airlines, Hotels, Resorts, Casinos, Cruise, and Similar Companies

                                                 Reference
  Item   Name\Bank\Account        Posted Date     Number       Payment          Return          Description            Payee
     141 American Financial           4/6/2016                    315.96              0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)


     142 American Financial          4/6/2016                      315.96             0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)


     143 American Financial          4/6/2016                      315.96             0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)


     144 American Financial          4/7/2016 2449398609702        915.00             0.00 Insurance Payment   Travel Insurance Policy
         Benefits Center (Bank of               6662998627                                 Debit
         America #9542)
     145 American Financial          4/7/2016                      573.00             0.00 ACH Fee             PG Cruise Line - Dublin
         Benefits Center (Bank of
         America #9542)




     146 American Financial          4/7/2016 7424500609704     19,100.00             0.00 Check Card          PG Cruise Line - Dublin
         Benefits Center (Bank of               0622203872                                 Purchase
         America #9542)
     147 American Financial         4/11/2016 2469216609900        937.38             0.00 Check Card          Residence Inn - Anaheim
         Benefits Center (Bank of               0116932421                                 Purchase            CA
         America #9542)
     148 American Financial         4/13/2016                        4.00             0.00 Internet Check Card Expedia
         Benefits Center (Bank of                                                          Purchase
         America #9542)

     149 American Financial         4/14/2016 2469216610400        178.97             0.00 Internet Check Card United
         Benefits Center (Bank of               0813072789                                 Purchase
         America #9542)
     150 American Financial         4/14/2016 2469216610500        364.64             0.00 Internet Check Card Expedia
         Benefits Center (Bank of               0986558399                                 Purchase
         America #9542)
     151 American Financial         4/14/2016 2469216610500        307.10             0.00 Internet Check Card Expedia
         Benefits Center (Bank of               0986553101                                 Purchase
         America #9542)
     152 American Financial         4/14/2016 2471705610487        402.93             0.00 Check Card          Delta Air
         Benefits Center (Bank of               1043675599                                 Purchase
         America #9542)
     153 American Financial         4/15/2016 2469216610500        130.20             0.00 Internet Check Card United
         Benefits Center (Bank of               0343277832                                 Purchase
         America #9542)
     154 American Financial         4/15/2016 2469216610500        130.20             0.00 Internet Check Card United
         Benefits Center (Bank of               0343277899                                 Purchase
         America #9542)
     155 American Financial         4/15/2016 2469216610500        130.20             0.00 Internet Check Card United
         Benefits Center (Bank of               0343277907                                 Purchase
         America #9542)
     156 American Financial          5/3/2016 2469216612400      1,927.97             0.00 Check Card          Hotel Del Coronado -
         Benefits Center (Bank of               0298718902                                 Purchase            Coronado CA
         America #9542)
     157 American Financial          5/3/2016 2469216612400        946.25             0.00 Check Card          Hotel Del Coronado -
         Benefits Center (Bank of               0298718910                                 Purchase            Coronado CA
         America #9542)
     158 American Financial          5/3/2016 2469216612400        946.25             0.00 Check Card          Hotel Del Coronado -
         Benefits Center (Bank of               0298718928                                 Purchase            Coronado CA
         America #9542)



                                                                                                                             Attachment H
                                                                                                                                   8 of 13
              Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document 1-3
                                              58-8 Filed
                                                    Filed12/05/18
                                                          03/05/18 Page
                                                                    Page26
                                                                         10ofof57
                                                                                14


Payments to Airlines, Hotels, Resorts, Casinos, Cruise, and Similar Companies

                                                 Reference
  Item   Name\Bank\Account        Posted Date     Number       Payment          Return         Description              Payee
     159 American Financial           5/3/2016                    301.50              0.00 Check Card          Hotel Americana - Can
         Benefits Center (Bank of                                                          Purchase            Benito Juarez
         America #9542)

     160 American Financial         5/16/2016 2401339613500         33.45             0.00 Check Card          Occidental Union Hotel -
         Benefits Center (Bank of               1874312328                                 Purchase            Occidental CA
         America #9542)
     161 American Financial         5/16/2016                      151.96             0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)


     162 American Financial         5/16/2016                      125.39             0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)


     163 American Financial         5/23/2016 2475542614226        390.24             0.00 Check Card          Palace Hotel - San
         Benefits Center (Bank of               1421345852                                 Purchase            Francisco CA
         America #9542)
     164 American Financial         5/24/2016 2469216614400        192.83             0.00 Internet Check Card Expedia
         Benefits Center (Bank of               0691370554                                 Purchase
         America #9542)
     165 American Financial         5/31/2016                      187.58             0.00 Check Card          Palace Hotel - San
         Benefits Center (Bank of                                                          Purchase            Francisco CA
         America #9542)

     166 American Financial          6/2/2016 2469216615300        179.98             0.00 Internet Check Card Southwest Air
         Benefits Center (Bank of               0504938405                                 Purchase
         America #9542)
     167 American Financial         6/15/2016                      380.64             0.00 Check Card          Bestwestern Sunset Plaz
         Benefits Center (Bank of                                                          Purchase            West Hollywood CA
         America #9542)

     168 American Financial         6/20/2016                      416.64             0.00 Check Card          Bestwestern Sunset Plaz
         Benefits Center (Bank of                                                          Purchase            West Hollywood CA
         America #9542)


     169 Ameritech Financial        7/11/2016 2469216619200        301.28             0.00 Internet Check Card Wynn Las Vegas Hotel -
         (Bank of America                       0910622885                                 Purchase            Las Vegas NV
         #5462)
     170 Ameritech Financial        7/11/2016 2469216619200        301.28             0.00 Internet Check Card Wynn Las Vegas Hotel -
         (Bank of America                       0910622893                                 Purchase            Las Vegas NV
         #5462)
     171 Ameritech Financial        7/11/2016 2469216619200        301.28             0.00 Internet Check Card Wynn Las Vegas Hotel -
         (Bank of America                       0910622877                                 Purchase            Las Vegas NV
         #5462)
     172 American Financial         7/13/2016 2469216619400        166.32             0.00 Internet Check Card PLN Hotel - Book-Online
         Benefits Center (Bank of               0060721261                                 Purchase
         America #9542)
     173 American Financial         7/13/2016                      139.97             0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)


     174 American Financial         7/13/2016                      139.97             0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)


     175 American Financial         7/13/2016                      139.97             0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)




                                                                                                                               Attachment H
                                                                                                                                     9 of 13
              Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document 1-3
                                              58-8 Filed
                                                    Filed12/05/18
                                                          03/05/18 Page
                                                                    Page27
                                                                         11ofof57
                                                                                14


Payments to Airlines, Hotels, Resorts, Casinos, Cruise, and Similar Companies

                                                 Reference
  Item   Name\Bank\Account        Posted Date     Number       Payment          Return          Description            Payee
     176 American Financial         7/13/2016                     139.97              0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)


     177 American Financial         7/14/2016 2469216619600        161.57             0.00 Internet Check Card Expedia
         Benefits Center (Bank of               0847632235                                 Purchase
         America #9542)
     178 American Financial         7/14/2016                      226.32             0.00 Internet Check Card Check Card Purchase
         Benefits Center (Bank of                                                          Purchase            and Related Return
         America #9542)

     179 American Financial         7/15/2016                      155.05             0.00 Check Card          Holiday Inn Express
         Benefits Center (Bank of                                                          Purchase
         America #9542)
     180 American Financial         7/18/2016                        0.00          226.32 Internet Check Card Check Card Purchase
         Benefits Center (Bank of                                                         Purchase Return     and Related Return
         America #9542)
     181 American Financial          8/8/2016 7469216621800          0.00            45.26 Internet Check Card PLN Hotel - Book-Online
         Benefits Center (Bank of                 074320                                   Purchase Return
         America #9542)
     182 Ameritech Financial        8/15/2016                      152.24             0.00 Internet Check Card Wynn Las Vegas Hotel -
         (Bank of America                                                                  Purchase            Las Vegas NV
         #5462)

     183 American Financial         8/17/2016                      293.96             0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)


     184 American Financial         8/25/2016 2432304623757        680.20             0.00 Check Card          Edgewate Hotel Seatle
         Benefits Center (Bank of               7110012569                                 Purchase            WA
         America #9542)
     185 American Financial         8/25/2016                      181.00             0.00 Internet Check Card AirBNB
         Benefits Center (Bank of                                                          Purchase
         America #9542)
     186 Ameritech Financial        8/29/2016 2461043624100        360.66             0.00 Check Card          Bellagio - Olives - Las
         (Bank of America                       4037436002                                 Purchase            Vegas NV
         #5462)
     187 Ameritech Financial        8/29/2016 2468407624100      1,056.99             0.00 Internet Check Card Wynn Las Vegas Hotel -
         (Bank of America                       3012900656                                 Purchase            Las Vegas NV
         #5462)
     188 American Financial         8/31/2016 2468407624300      2,505.99             0.00 Internet Check Card Wynn Las Vegas Hotel -
         Benefits Center (Bank of               3015799434                                 Purchase            Las Vegas NV
         America #9542)
     189 Ameritech Financial         9/1/2016 2469216624400      1,254.48             0.00 Internet Check Card Wynn Las Vegas Hotel -
         (Bank of America                       0273326726                                 Purchase            Las Vegas NV
         #5462)
     190 Ameritech Financial         9/1/2016 2469216624400        851.27             0.00 Internet Check Card Wynn Las Vegas Hotel -
         (Bank of America                       0273326734                                 Purchase            Las Vegas NV
         #5462)
     191 Ameritech Financial         9/1/2016 2469216624400        753.15             0.00 Internet Check Card Wynn Las Vegas Hotel -
         (Bank of America                       0273326742                                 Purchase            Las Vegas NV
         #5462)
     192 Ameritech Financial         9/6/2016 2469216624900        225.28             0.00 Check Card          La Quinta Inn & Suites -
         (Bank of America                       0142651309                                 Purchase            Tumwater WA
         #5462)
     193 Ameritech Financial         9/8/2016 2432304625121        254.60             0.00 Check Card          Edgewate Hotel Seatle
         (Bank of America                       5501808839                                 Purchase            WA
         #5462)
     194 Ameritech Financial         9/8/2016 2432304625121          0.34             0.00 Internet Check Card Edgewate Hotel Seatle
         (Bank of America                       5501809142                                 Purchase            WA
         #5462)
     195 American Financial         9/13/2016                      359.00             0.00 Internet Check Card AirBNB
         Benefits Center (Bank of                                                          Purchase
         America #9542)


                                                                                                                              Attachment H
                                                                                                                                   10 of 13
              Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document 1-3
                                              58-8 Filed
                                                    Filed12/05/18
                                                          03/05/18 Page
                                                                    Page28
                                                                         12ofof57
                                                                                14


Payments to Airlines, Hotels, Resorts, Casinos, Cruise, and Similar Companies

                                                    Reference
  Item   Name\Bank\Account        Posted Date        Number      Payment        Return         Description            Payee
     196 Ameritech Financial        9/16/2016    2443106625997      212.20            0.00 Check Card         American Air
         (Bank of America                          8000874797                              Purchase
         #5462)
     197 Ameritech Financial        9/16/2016    2443106625997      212.20            0.00 Check Card         American Air
         (Bank of America                          8000874805                              Purchase
         #5462)
     198 Ameritech Financial        9/16/2016    2443106625997      106.10            0.00 Check Card         American Air
         (Bank of America                          8000872809                              Purchase
         #5462)
     199 Ameritech Financial        9/16/2016    2443106625997       66.54            0.00 Check Card         American Air
         (Bank of America                          8001771802                              Purchase
         #5462)
     200 Ameritech Financial        9/19/2016    2469216626000      398.82            0.00 Check Card         Sheraton - Ft Worth TX
         (Bank of America                          0422053386                              Purchase
         #5462)
     201 Ameritech Financial        9/19/2016    2469216626000      398.82            0.00 Check Card         Sheraton - Ft Worth TX
         (Bank of America                          0422053394                              Purchase
         #5462)
     202 Ameritech Financial        9/19/2016                       398.82            0.00 Check Card         Sheraton - Ft Worth TX
         (Bank of America                                                                  Purchase
         #5462)
     203 American Financial         9/20/2016                       456.00            0.00 Internet Check Card AirBNB
         Benefits Center (Bank of                                                          Purchase
         America #9542)
     204 American Financial         10/7/2016                       245.98            0.00 Internet Payment   Southwest
         Benefits Center (Bank of
         America #9542)


     205 American Financial          10/7/2016                      245.98            0.00 Internet Payment   Southwest
         Benefits Center (Bank of
         America #9542)


     206 American Financial         10/11/2016 2475542628226      1,767.55            0.00 Check Card         Da Vinci Villa - San
         Benefits Center (Bank of                2825427833                                Purchase           Francisco CA
         America #9542)
     207 American Financial         10/11/2016 2475542628226      1,748.55            0.00 Check Card         Da Vinci Villa - San
         Benefits Center (Bank of                2825427825                                Purchase           Francisco CA
         America #9542)
     208 American Financial         10/11/2016 2475542628226      1,649.55            0.00 Check Card         Da Vinci Villa - San
         Benefits Center (Bank of                2825427841                                Purchase           Francisco CA
         America #9542)
     209 Ameritech Financial        10/13/2016 2401339628600        600.12            0.00 Check Card         Occidental Union Hotel -
         (Bank of America                        1625001227                                Purchase           Occidental CA
         #5462)
     210 American Financial         10/17/2016 2475542628964      2,153.16            0.00 Check Card         Hyatt Hotels - New York
         Benefits Center (Bank of                2891981685                                Purchase           NY
         America #9542)
     211 American Financial         10/18/2016 2443106629197        160.00            0.00 Check Card         American Air
         Benefits Center (Bank of                8001324628                                Purchase
         America #9542)
     212 American Financial         10/18/2016 2443106629197         25.00            0.00 Check Card         American Air
         Benefits Center (Bank of                8001321012                                Purchase
         America #9542)
     213 American Financial         10/18/2016 2443106629197         25.00            0.00 Check Card         American Air
         Benefits Center (Bank of                8001321046                                Purchase
         America #9542)
     214 American Financial         10/18/2016 2443106629197         25.00            0.00 Check Card         American Air
         Benefits Center (Bank of                8001321004                                Purchase
         America #9542)
     215 American Financial         10/20/2016 2443106629397        150.00            0.00 Check Card         American Air
         Benefits Center (Bank of                8001724585                                Purchase
         America #9542)




                                                                                                                             Attachment H
                                                                                                                                  11 of 13
              Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document 1-3
                                              58-8 Filed
                                                    Filed12/05/18
                                                          03/05/18 Page
                                                                    Page29
                                                                         13ofof57
                                                                                14


Payments to Airlines, Hotels, Resorts, Casinos, Cruise, and Similar Companies

                                                    Reference
  Item   Name\Bank\Account        Posted Date        Number      Payment        Return         Description              Payee
     216 Ameritech Financial       10/20/2016    2469216629300      15.45             0.00 Check Card          Sheraton - Ft Worth TX
         (Bank of America                          0434833131                              Purchase
         #5462)
     217 Ameritech Financial       10/20/2016    2469216629300      14.85             0.00 Check Card          Sheraton - Ft Worth TX
         (Bank of America                          0434833438                              Purchase
         #5462)
     218 Ameritech Financial       10/20/2016    2469216629300      14.28             0.00 Check Card          Sheraton - Ft Worth TX
         (Bank of America                          0434832919                              Purchase
         #5462)
     219 Ameritech Financial       10/21/2016    2469216629500     347.92             0.00 Check Card          Sheraton - Ft Worth TX
         (Bank of America                          0206714848                              Purchase
         #5462)
     220 Ameritech Financial       10/24/2016    2475542629664    1,152.22            0.00 Check Card          Hyatt Hotels - New York
         (Bank of America                          2961938954                              Purchase            NY
         #5462)
     221 Ameritech Financial       10/24/2016    2475542629664      10.88             0.00 Check Card          Hyatt Hotels - New York
         (Bank of America                          2961939002                              Purchase            NY
         #5462)
     222 American Financial        11/18/2016                     1,938.25            0.00 Internet Check Card Homeaway
         Benefits Center (Bank of                                                          Purchase
         America #9542)

     223 American Financial         11/18/2016                     200.00             0.00 Internet Check Card Homeaway
         Benefits Center (Bank of                                                          Purchase
         America #9542)

     224 American Financial         11/29/2016 2469216633300       171.02             0.00 Check Card          Orbitz.com
         Benefits Center (Bank of                0276539392                                Purchase
         America #9542)
     225 American Financial          12/6/2016 7469216634000         0.00          200.00 Internet Check Card Homeaway
         Benefits Center (Bank of                  005910                                 Purchase Return
         America #9542)
     226 Ameritech Financial         12/8/2016 2443106634208      9,329.50            0.00 Internet Check Card Ole Travel
         (Bank of America                        3756258110                                Purchase
         #5462)
     227 American Financial         12/12/2016 2469216634600       399.00             0.00 Check Card          Hotel Del Coronado -
         Benefits Center (Bank of                0896191637                                Purchase            Coronado CA
         America #9542)
     228 American Financial         12/14/2016                     573.68             0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)


     229 American Financial         12/14/2016                     573.68             0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)


     230 Ameritech Financial        12/15/2016 2469216634900       874.07             0.00 Check Card          Hotel Del Coronado -
         (Bank of America                        0877414773                                Purchase            Coronado CA
         #5462)
     231 Ameritech Financial          1/3/2017 2443106700200      1,655.94            0.00 Check Card          Harrahs Friday Station
         (Bank of America                        6007445169                                Purchase            (Restaurant) - Las Vegas
         #5462)
     232 Ameritech Financial          1/9/2017 2401339700600       253.14             0.00 Check Card          Occidental Union Hotel -
         (Bank of America                        0743434754                                Purchase            Occidental CA
         #5462)
     233 American Financial          1/23/2017                     240.90             0.00 Internet Payment    Southwest
         Benefits Center (Bank of
         America #9542)




                                                                                                                             Attachment H
                                                                                                                                  12 of 13
              Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document 1-3
                                              58-8 Filed
                                                    Filed12/05/18
                                                          03/05/18 Page
                                                                    Page30
                                                                         14ofof57
                                                                                14


Payments to Airlines, Hotels, Resorts, Casinos, Cruise, and Similar Companies

                                                 Reference
  Item   Name\Bank\Account        Posted Date     Number       Payment          Return          Description           Payee
     234 American Financial         1/23/2017                     240.90              0.00 Internet Payment   Southwest
         Benefits Center (Bank of
         America #9542)


     235 Ameritech Financial        1/30/2017                      260.06             0.00 Check Card         Palace Hotel - San
         (Bank of America                                                                  Purchase           Francisco CA
         #5462)

     236 Ameritech Financial        1/30/2017                       89.95             0.00 Check Card         Palace Hotel - San
         (Bank of America                                                                  Purchase           Francisco CA
         #5462)

     237 Ameritech Financial        1/30/2017                       59.29             0.00 Check Card         Palace Hotel - San
         (Bank of America                                                                  Purchase           Francisco CA
         #5462)

            Total                                              128,866.67          944.56




                                                                                                                           Attachment H
                                                                                                                                13 of 13
Case 4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                       Document1-3
                                58-9Filed
                                       Filed
                                          12/05/18
                                             03/05/18Page
                                                       Page
                                                          311ofof57
                                                                  4




              George Attachment I
           Case 4:18-cv-00806-SBA
                3:18-mj-71724-SK Document
                                  Document1-3
                                           58-9Filed
                                                  Filed
                                                     12/05/18
                                                        03/05/18Page
                                                                  Page
                                                                     322ofof57
                                                                             4


Payments to Automotive and Motorsports Companies


 Item  Name\Bank\Account        Posted Date    Amount        Description                 Payee
     1 American Financial         7/17/2014      4,000.00 Check Paid          0-60 LLC
       Benefits Center (Bank of
       America #9542)
     2 American Financial         9/29/2014        280.00 Check Card          Niello Porsche - Rockling
       Benefits Center (Bank of                           Purchase            CA
       America #9542)
     3 American Financial         10/1/2014      1,966.83 Check Card          Transamerican Auto Parts
       Benefits Center (Bank of                           Purchase
       America #9542)
     4 American Financial        11/19/2014        328.43 Electronic Funds    Porsche SC
       Benefits Center (Bank of                           Transfer (EFT)
       America #9542)                                     Debit
     5 American Financial         1/27/2015      9,400.00 Transfer Out        Action Motorsports
       Benefits Center (Bank of                           (Internal)
       America #9542)
     6 American Financial         1/29/2015        200.00 Internet Check Card Action Motorsports
       Benefits Center (Bank of                           Purchase
       America #9542)
     7 American Financial         2/17/2015        286.35 Check Card          Hattar Motorsports
       Benefits Center (Bank of                           Purchase
       America #9542)
     8 American Financial         3/30/2015      1,468.44 Check Card          Cycle Gear
       Benefits Center (Bank of                           Purchase
       America #9542)
     9 American Financial           6/5/2015     5,000.00 Check Card          Transamerican Auto Parts
       Benefits Center (Bank of                           Purchase
       America #9542)
    10 American Financial           7/1/2015     1,560.00 Internet Check Card Hubcap & Wheel
       Benefits Center (Bank of                           Purchase            Warehouse
       America #9542)
    11 American Financial         7/20/2015      3,655.43 Check Card          Transamerican Auto Parts
       Benefits Center (Bank of                           Purchase
       America #9542)
    12 American Financial         8/13/2015      2,794.46 Check Card          Michaels Reno
       Benefits Center (Bank of                           Purchase            Powersports
       America #9542)
    13 American Financial         8/13/2015        500.00 Internet Payment    Michaels Reno
       Benefits Center (Bank of                                               Powersports
       America #9542)
    14 American Financial         8/17/2015      1,667.50 Check Card          Michaels Reno
       Benefits Center (Bank of                           Purchase            Powersports
       America #9542)
    15 American Financial         8/31/2015        495.58 Check Card          Twin Cities Motorsports
       Benefits Center (Bank of                           Purchase
       America #9542)
    16 American Financial        10/15/2015      1,000.00 Check Card          Twin Cities Motorsports
       Benefits Center (Bank of                           Purchase
       America #9542)
    17 American Financial         11/6/2015      5,955.00 Check Card          Niello Porsche - Rockling
       Benefits Center (Bank of                           Purchase            CA
       America #9542)

                                                                                              Attachment I
                                                                                                    1 of 3
            Case 4:18-cv-00806-SBA
                 3:18-mj-71724-SK Document
                                   Document1-3
                                            58-9Filed
                                                   Filed
                                                      12/05/18
                                                         03/05/18Page
                                                                   Page
                                                                      333ofof57
                                                                              4


Payments to Automotive and Motorsports Companies


 Item Name\Bank\Account          Posted Date    Amount         Description               Payee
     18 American Financial        11/27/2015      1,107.09 Check Card          Twin Cities Motorsports
        Benefits Center (Bank of                           Purchase
        America #9542)
     19 American Financial        11/27/2015      1,011.38 Check Card          Twin Cities Motorsports
        Benefits Center (Bank of                           Purchase
        America #9542)
     20 American Financial        12/14/2015      4,362.61 Check Card          Niello Porsche - Rockling
        Benefits Center (Bank of                           Purchase            CA
        America #9542)
     21 American Financial        12/21/2015        982.68 Internet Check Card Elk Grove Powersports
        Benefits Center (Bank of                           Purchase
        America #9542)
     22 American Financial        12/21/2015        506.65 Check Card          Twin Cities Motorsports
        Benefits Center (Bank of                           Purchase
        America #9542)
     23 American Financial        12/23/2015      1,023.37 Internet Check Card UTVINCUTVINC.COM AZ
        Benefits Center (Bank of                           Purchase
        America #9542)
     24 American Financial         1/25/2016      2,428.55 Check Card          Elk Grove Powersports
        Benefits Center (Bank of                           Purchase
        America #9542)
     25 American Financial           2/1/2016       241.22 Check Card          Elk Grove Powersports
        Benefits Center (Bank of                           Purchase
        America #9542)
     26 American Financial         2/22/2016      4,474.00 Check Card          Niello Porsche - Rockling
        Benefits Center (Bank of                           Purchase            CA
        America #9542)
     27 American Financial         3/30/2016      2,154.98 Check Card          Sonnen Porsche Service -
        Benefits Center (Bank of                           Purchase            Mill Valley CA
        America #9542)
     28 American Financial         3/30/2016     65,046.20 Wire Out            Texas Direct Auto
        Benefits Center (Bank of
        America #9542)
     29 American Financial         4/27/2016     71,200.00 Wire Out            Hendrick Automotive
        Benefits Center (Bank of                                               Group
        America #9542)
     30 American Financial         9/26/2016      2,034.02 Check Card          Niello Porsche - Rockling
        Benefits Center (Bank of                           Purchase            CA
        America #9542)
     31 American Financial        11/15/2016        500.00 Internet Check Card Elk Grove Powersports
        Benefits Center (Bank of                           Purchase
        America #9542)
     32 American Financial        11/21/2016      1,910.27 Check Card          Elk Grove Powersports
        Benefits Center (Bank of                           Purchase
        America #9542)
     33 Ameritech Financial       12/27/2016        167.47 Check Card          K&B Motorsports of
        (Bank of America                                   Purchase            Petaluma
        #5462)
     34 Ameritech Financial        1/18/2017      3,093.84 Internet Check Card Xtreme Tire Co Inc
        (Bank of America                                   Purchase
        #5462)

                                                                                              Attachment I
                                                                                                    2 of 3
           Case 4:18-cv-00806-SBA
                3:18-mj-71724-SK Document
                                  Document1-3
                                           58-9Filed
                                                  Filed
                                                     12/05/18
                                                        03/05/18Page
                                                                  Page
                                                                     344ofof57
                                                                             4


Payments to Automotive and Motorsports Companies


 Item   Name\Bank\Account    Posted Date   Amount       Description       Payee
          Total                            202,802.35




                                                                                 Attachment I
                                                                                       3 of 3
Case
Case4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                      Document1-3
                               58-10
                                   Filed
                                       Filed
                                          12/05/18
                                             03/05/18
                                                    Page
                                                      Page
                                                         35 of
                                                            1 of
                                                               577




              George Attachment J
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-3
                                            58-10
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      36 of
                                                                         2 of
                                                                            577


Payments to Companies that Provide Building, Landscaping, and Related Supplies and Services


  Item      Name\Bank\Account        Posted Date    Amount       Returns              Payee
          1 American Financial           3/4/2014       70.47          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
          2 American Financial         7/31/2014      1,072.34         0.00 Select Blinds
            Benefits Center (Bank of
            America #9542)
          3 American Financial           9/2/2014      679.33          0.00 Select Blinds
            Benefits Center (Bank of
            America #9542)
          4 American Financial           9/2/2014       95.70          0.00 Select Blinds
            Benefits Center (Bank of
            America #9542)
          5 American Financial           9/8/2014         0.00       70.00 Select Blinds
            Benefits Center (Bank of
            America #9542)
          6 American Financial           9/8/2014     3,069.26         0.00 Select Blinds
            Benefits Center (Bank of
            America #9542)
          7 American Financial         1/12/2015        26.79          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
          8 American Financial         1/13/2015       293.79          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
          9 American Financial         1/14/2015       584.51          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
         10 American Financial         1/14/2015       421.21          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
         11 American Financial         1/20/2015      3,256.81         0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
         12 American Financial         2/10/2015       999.51          0.00 Select Blinds
            Benefits Center (Bank of
            America #9542)
         13 American Financial         2/18/2015       365.78          0.00 Canyon Rock Co Inc (Concrete
            Benefits Center (Bank of                                        Supply)
            America #9542)
         14 American Financial         2/19/2015     14,865.79         0.00 SBI Building Materials
            Benefits Center (Bank of
            America #9542)
         15 American Financial         2/20/2015       173.74          0.00 SBI Building Materials
            Benefits Center (Bank of
            America #9542)
         16 American Financial         2/27/2015       184.88          0.00 Canyon Rock Co Inc (Concrete
            Benefits Center (Bank of                                        Supply)
            America #9542)
         17 American Financial           3/3/2015     9,674.63         0.00 Landzen Inc
            Benefits Center (Bank of
            America #9542)

                                                                                               Attachment J
                                                                                                      1 of 6
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-3
                                            58-10
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      37 of
                                                                         3 of
                                                                            577


Payments to Companies that Provide Building, Landscaping, and Related Supplies and Services


  Item      Name\Bank\Account        Posted Date    Amount       Returns              Payee
         18 American Financial           3/3/2015      741.07          0.00 Canyon Rock Co Inc (Concrete
            Benefits Center (Bank of                                        Supply)
            America #9542)
         19 American Financial           3/3/2015      184.88          0.00 Canyon Rock Co Inc (Concrete
            Benefits Center (Bank of                                        Supply)
            America #9542)
         20 American Financial           3/3/2015       28.00          0.00 Canyon Rock Co Inc (Concrete
            Benefits Center (Bank of                                        Supply)
            America #9542)
         21 American Financial           3/4/2015     2,680.00         0.00 Caton Industries
            Benefits Center (Bank of
            America #9542)
         22 American Financial           3/5/2015      181.45          0.00 Canyon Rock Co Inc (Concrete
            Benefits Center (Bank of                                        Supply)
            America #9542)
         23 American Financial           3/6/2015      283.02          0.00 Canyon Rock Co Inc (Concrete
            Benefits Center (Bank of                                        Supply)
            America #9542)
         24 American Financial           3/6/2015     1,277.63         0.00 SBI Building Materials
            Benefits Center (Bank of
            America #9542)
         25 American Financial         3/10/2015      2,235.85         0.00 SBI Building Materials
            Benefits Center (Bank of
            America #9542)
         26 American Financial         3/11/2015     17,045.24         0.00 Landzen Inc
            Benefits Center (Bank of
            America #9542)
         27 American Financial         3/11/2015      1,174.52         0.00 HD Supply White Cap (Building
            Benefits Center (Bank of                                        Supplies)
            America #9542)
         28 American Financial         3/12/2015       184.88          0.00 Canyon Rock Co Inc (Concrete
            Benefits Center (Bank of                                        Supply)
            America #9542)
         29 American Financial         3/12/2015      1,292.04         0.00 HD Supply White Cap (Building
            Benefits Center (Bank of                                        Supplies)
            America #9542)
         30 American Financial         3/13/2015       937.08          0.00 SBI Building Materials
            Benefits Center (Bank of
            America #9542)
         31 American Financial         3/13/2015       751.17          0.00 SBI Building Materials
            Benefits Center (Bank of
            America #9542)
         32 American Financial         3/16/2015      9,300.00         0.00 Caton Industries
            Benefits Center (Bank of
            America #9542)
         33 American Financial         3/16/2015       503.37          0.00 HD Supply White Cap (Building
            Benefits Center (Bank of                                        Supplies)
            America #9542)
         34 American Financial         3/16/2015     11,386.08         0.00 Soiland Resources LLC DBA
            Benefits Center (Bank of                                        Northgate Ready Mix
            America #9542)

                                                                                               Attachment J
                                                                                                      2 of 6
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-3
                                            58-10
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      38 of
                                                                         4 of
                                                                            577


Payments to Companies that Provide Building, Landscaping, and Related Supplies and Services


  Item      Name\Bank\Account        Posted Date    Amount       Returns               Payee
         35 American Financial         3/17/2015         0.00        335.58 HD Supply White Cap (Building
            Benefits Center (Bank of                                        Supplies)
            America #9542)
         36 American Financial         3/17/2015          0.00       167.79 HD Supply White Cap (Building
            Benefits Center (Bank of                                        Supplies)
            America #9542)
         37 American Financial         3/17/2015       362.95          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
         38 American Financial         3/18/2015          0.00       175.57 Home Depot
            Benefits Center (Bank of
            America #9542)
         39 American Financial         3/18/2015      1,562.50         0.00 SBI Building Materials
            Benefits Center (Bank of
            America #9542)
         40 American Financial         3/18/2015        83.14          0.00 SBI Building Materials
            Benefits Center (Bank of
            America #9542)
         41 American Financial         3/19/2015       748.42          0.00 SBI Building Materials
            Benefits Center (Bank of
            America #9542)
         42 American Financial         3/20/2015     12,549.49         0.00 Landzen Inc
            Benefits Center (Bank of
            America #9542)
         43 American Financial         3/20/2015      2,334.48         0.00 SBI Building Materials
            Benefits Center (Bank of
            America #9542)
         44 American Financial         3/25/2015        65.75          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
         45 American Financial         3/26/2015       314.34          0.00 Canyon Rock Co Inc (Concrete
            Benefits Center (Bank of                                        Supply)
            America #9542)
         46 American Financial         3/30/2015       122.74          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
         47 American Financial           4/1/2015     7,240.70         0.00 Landzen Inc
            Benefits Center (Bank of
            America #9542)
         48 American Financial           4/3/2015     1,566.70         0.00 Cottage Gardens of Petaluma
            Benefits Center (Bank of                                        CA (Nursery)
            America #9542)
         49 American Financial           4/3/2015     3,117.60         0.00 Urban Tree Farm Nursery
            Benefits Center (Bank of
            America #9542)
         50 American Financial           4/9/2015     1,824.43         0.00 R-Trees Wholesale Nursery
            Benefits Center (Bank of
            America #9542)
         51 American Financial           4/9/2015         0.00        34.99 SBI Building Materials
            Benefits Center (Bank of
            America #9542)

                                                                                               Attachment J
                                                                                                      3 of 6
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-3
                                            58-10
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      39 of
                                                                         5 of
                                                                            577


Payments to Companies that Provide Building, Landscaping, and Related Supplies and Services


  Item      Name\Bank\Account        Posted Date    Amount       Returns                Payee
         52 American Financial         4/10/2015      7,377.00         0.00 Landzen Inc
            Benefits Center (Bank of
            America #9542)
         53 American Financial         4/14/2015        165.88         0.00 SBI Building Materials
            Benefits Center (Bank of
            America #9542)
         54 American Financial         4/15/2015      2,587.55         0.00 SBI Building Materials
            Benefits Center (Bank of
            America #9542)
         55 American Financial         4/22/2015     16,424.56         0.00 Landzen Inc
            Benefits Center (Bank of
            America #9542)
         56 American Financial         5/11/2015      8,000.00         0.00 Landzen Inc
            Benefits Center (Bank of
            America #9542)
         57 American Financial         5/12/2015      4,110.74         0.00 Wertz Trucking
            Benefits Center (Bank of
            America #9542)
         58 American Financial         5/21/2015        567.50         0.00 SBI Building Materials
            Benefits Center (Bank of
            America #9542)
         59 American Financial         5/22/2015     10,000.00         0.00 Landzen Inc
            Benefits Center (Bank of
            America #9542)
         60 American Financial         5/26/2015      1,998.00         0.00 Sonoma Backyard
            Benefits Center (Bank of
            America #9542)
         61 American Financial         5/26/2015        574.82         0.00 Lowes
            Benefits Center (Bank of
            America #9542)
         62 American Financial         5/26/2015      3,010.88         0.00 Lowes
            Benefits Center (Bank of
            America #9542)
         63 American Financial           6/5/2015    10,000.00         0.00 Landzen Inc
            Benefits Center (Bank of
            America #9542)
         64 American Financial         6/15/2015          0.00        27.24 Lowes
            Benefits Center (Bank of
            America #9542)
         65 American Financial         6/29/2015     10,000.00         0.00 Landzen Inc
            Benefits Center (Bank of
            America #9542)
         66 American Financial         7/13/2015      4,080.00         0.00 Caton Industries
            Benefits Center (Bank of
            America #9542)
         67 American Financial         7/17/2015      5,000.00         0.00 Landzen Inc
            Benefits Center (Bank of
            America #9542)
         68 American Financial           8/3/2015     5,000.00         0.00 Landzen Inc
            Benefits Center (Bank of
            America #9542)

                                                                                                Attachment J
                                                                                                       4 of 6
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-3
                                            58-10
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      40 of
                                                                         6 of
                                                                            577


Payments to Companies that Provide Building, Landscaping, and Related Supplies and Services


  Item      Name\Bank\Account        Posted Date    Amount       Returns              Payee
         69 American Financial         12/7/2015       376.00          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
         70 American Financial         12/9/2015        32.54          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
         71 American Financial        12/14/2015      3,344.82         0.00 CG Appliance LLC
            Benefits Center (Bank of
            America #9542)
         72 American Financial        12/24/2015      4,606.00         0.00 Landzen Inc
            Benefits Center (Bank of
            America #9542)
         73 American Financial         1/22/2016      1,000.00         0.00 Landzen Inc
            Benefits Center (Bank of
            America #9542)
         74 American Financial           2/3/2016      368.83          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
         75 American Financial         2/16/2016       615.11          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
         76 American Financial         2/29/2016        54.34          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
         77 American Financial         3/16/2016      5,833.00         0.00 Landzen Inc
            Benefits Center (Bank of
            America #9542)
         78 American Financial         3/22/2016        18.94          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
         79 American Financial         4/20/2016       101.00          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
         80 American Financial         4/22/2016      2,160.89         0.00 Lowes
            Benefits Center (Bank of
            America #9542)
         81 American Financial           5/2/2016      430.84          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
         82 Ameritech Financial        5/25/2016     13,503.89         0.00 O'Rourke Electric
            (Bank of America
            #5462)
         83 American Financial         7/25/2016      3,872.76         0.00 Pottery World
            Benefits Center (Bank of
            America #9542)
         84 American Financial        10/11/2016      1,543.70         0.00 Lowes
            Benefits Center (Bank of
            America #9542)
         85 Ameritech Financial       10/11/2016       193.61          0.00 Home Depot
            (Bank of America
            #5462)

                                                                                                Attachment J
                                                                                                       5 of 6
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-3
                                            58-10
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      41 of
                                                                         7 of
                                                                            577


Payments to Companies that Provide Building, Landscaping, and Related Supplies and Services


  Item      Name\Bank\Account        Posted Date   Amount       Returns              Payee
         86 American Financial         11/2/2016      199.25          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
         87 American Financial         11/4/2016      163.11          0.00 Home Depot
            Benefits Center (Bank of
            America #9542)
         88 Ameritech Financial       11/22/2016      131.76          0.00 Home Depot
            (Bank of America
            #5462)
         89 American Financial        11/30/2016     5,000.00         0.00 Aaction Rents - Santa Rosa
            Benefits Center (Bank of                                       CA
            America #9542)
         90 American Financial         12/1/2016     1,700.00         0.00 Aaction Rents - Santa Rosa
            Benefits Center (Bank of                                       CA
            America #9542)
         91 American Financial         12/7/2016         0.00     4,725.00 Aaction Rents - Santa Rosa
            Benefits Center (Bank of                                       CA
            America #9542)
         92 American Financial         12/7/2016         0.00      857.92 Aaction Rents - Santa Rosa
            Benefits Center (Bank of                                      CA
            America #9542)
         93 American Financial         12/7/2016     1,451.88         0.00 Aaction Rents - Santa Rosa
            Benefits Center (Bank of                                       CA
            America #9542)
         94 American Financial         12/8/2016       95.85          0.00 Aaction Rents - Santa Rosa
            Benefits Center (Bank of                                       CA
            America #9542)
         95 Ameritech Financial       12/19/2016      126.67          0.00 Home Depot
            (Bank of America
            #5462)
                                                   253,735.78     6,394.09




                                                                                             Attachment J
                                                                                                    6 of 6
Case
Case4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                      Document1-3
                               58-11
                                   Filed
                                       Filed
                                          12/05/18
                                             03/05/18
                                                    Page
                                                      Page
                                                         42 of
                                                            1 of
                                                               577




             George Attachment K
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-3
                                            58-11
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      43 of
                                                                         2 of
                                                                            577


Payments to Law Firms


  Item      Name\Bank\Account        Posted Date    Amount       Description             Payee
          1 American Financial           1/2/2013      700.00 Check Paid          McMillan & Shureen
            Benefits Center (Bank of                                              LLC - Revenue
            America #9542)                                                        Account
          2 American Financial           2/6/2013     2,000.00 Check Paid         Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
          3 American Financial         5/28/2013      1,560.00 Check Paid         McMillan & Shureen
            Benefits Center (Bank of                                              LLC - Revenue
            America #9542)                                                        Account
          4 American Financial         8/27/2013      1,961.00 Check Paid         McMillan & Shureen
            Benefits Center (Bank of                                              LLC - Revenue
            America #9542)                                                        Account
          5 American Financial        10/22/2013      1,419.50 Check Paid         Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
          6 American Financial        11/18/2013      1,400.00 Check Paid         Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
          7 American Financial        11/21/2013       862.50 Check Paid          McMillan & Shureen
            Benefits Center (Bank of                                              LLC - Revenue
            America #9542)                                                        Account
          8 American Financial        11/26/2013      1,000.00 Check Paid         Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
          9 American Financial        12/16/2013      1,000.00 Check Paid         Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         10 American Financial        12/20/2013      1,000.00 Internet Payment   Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         11 American Financial        12/27/2013      1,146.72 Internet Payment   Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         12 American Financial         1/29/2014       262.50 Internet Payment    McMillan & Shureen
            Benefits Center (Bank of                                              LLP
            America #9542)
         13 American Financial         3/27/2014       712.50 Internet Payment    McMillan & Shureen
            Benefits Center (Bank of                                              LLP
            America #9542)
         14 American Financial         3/28/2014       720.00 Internet Payment    Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         15 American Financial           4/1/2014     3,529.55 Transfer Out       Wahl Law
            Benefits Center (Bank of                           (Internal)
            America #9542)
         16 American Financial           5/2/2014     1,623.79 Transfer Out       Wahl Law
            Benefits Center (Bank of                           (Internal)
            America #9542)
         17 American Financial         5/28/2014       360.00 Internet Payment    Greenspoon Marder
            Benefits Center (Bank of
            America #9542)

                                                                                              Attachment K
                                                                                                     1 of 6
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-3
                                            58-11
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      44 of
                                                                         3 of
                                                                            577


Payments to Law Firms


  Item      Name\Bank\Account        Posted Date    Amount         Description          Payee
         18 American Financial         6/13/2014      3,469.15 Transfer Out       Wahl Law
            Benefits Center (Bank of                           (Internal)
            America #9542)
         19 American Financial         7/14/2014      1,542.50 Internet Payment   McMillan & Shureen
            Benefits Center (Bank of                                              LLP
            America #9542)
         20 American Financial         7/18/2014        466.00 Internet Payment   Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         21 American Financial         7/25/2014        480.00 Internet Payment   McMillan & Shureen
            Benefits Center (Bank of                                              LLP
            America #9542)
         22 American Financial           9/3/2014       138.00 Internet Payment   Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         23 American Financial         9/12/2014      2,800.00 Transfer Out       Wahl Law
            Benefits Center (Bank of                           (Internal)
            America #9542)
         24 American Financial         9/29/2014        495.00 Internet Payment   Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         25 American Financial         11/5/2014      5,000.00 Transfer Out       Wahl Law
            Benefits Center (Bank of                           (Internal)
            America #9542)
         26 American Financial        11/10/2014        262.50 Internet Payment   McMillan & Shureen
            Benefits Center (Bank of                                              LLP
            America #9542)
         27 American Financial        11/12/2014        262.50 Internet Payment   McMillan & Shureen
            Benefits Center (Bank of                                              LLP
            America #9542)
         28 American Financial        11/19/2014      1,234.50 Internet Payment   Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         29 American Financial         12/2/2014      2,175.00 Internet Payment   Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         30 American Financial         12/4/2014      4,950.00 Check Paid         McMillan & Shureen
            Benefits Center (Bank of                                              LLC - Revenue
            America #9542)                                                        Account
         31 American Financial        12/29/2014      6,235.00 Internet Payment   Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         32 American Financial         1/20/2015      5,000.00 Transfer Out       Wahl Law
            Benefits Center (Bank of                           (Internal)
            America #9542)
         33 American Financial           2/9/2015     3,335.00 Transfer Out       Wahl Law
            Benefits Center (Bank of                           (Internal)
            America #9542)
         34 American Financial         2/23/2015      6,196.00 Internet Payment   Greenspoon Marder
            Benefits Center (Bank of
            America #9542)

                                                                                                Attachment K
                                                                                                       2 of 6
              Case
              Case4:18-cv-00806-SBA
                   3:18-mj-71724-SK Document
                                    Document1-3
                                             58-11
                                                 Filed
                                                     Filed
                                                        12/05/18
                                                           03/05/18
                                                                  Page
                                                                    Page
                                                                       45 of
                                                                          4 of
                                                                             577


Payments to Law Firms


  Item      Name\Bank\Account        Posted Date    Amount         Description          Payee
         35 American Financial         2/27/2015      5,000.00 Transfer Out       Wahl Law
            Benefits Center (Bank of                           (Internal)
            America #9542)
         36 American Financial           3/6/2015    13,785.00 Wire Out           Lodmell & Lodmell
            Benefits Center (Bank of                                              PC
            America #9542)




         37 American Financial          3/12/2015     5,000.00 Check Paid         McMillan & Shureen
            Benefits Center (Bank of                                              LLC - Trust Account
            America #9542)
         38 American Financial          3/13/2015       581.90 Internet Payment   McMillan & Shureen
            Benefits Center (Bank of                                              LLP
            America #9542)
         39 American Financial          3/20/2015     3,316.00 Transfer Out       Wahl Law
            Benefits Center (Bank of                           (Internal)
            America #9542)
         40 American Financial          5/27/2015    15,953.50 Check Paid         McMillan & Shureen
            Benefits Center (Bank of                                              LLC - Revenue
            America #9542)                                                        Account
         41 American Financial           6/5/2015     5,044.21 Internet Payment   Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         42 American Financial          6/26/2015     5,000.00 Transfer Out       Wahl Law
            Benefits Center (Bank of                           (Internal)
            America #9542)
         43 American Financial          6/30/2015    13,785.00 Check Paid         Lodmell & Lodmell
            Benefits Center (Bank of                                              PC
            America #9542)
         44 American Financial          7/14/2015     2,175.00 Internet Payment   McMillan & Shureen
            Benefits Center (Bank of                                              LLP
            America #9542)
         45 American Financial           9/2/2015     2,000.00 Internet Payment   Spaulding
            Benefits Center (Bank of                                              McCullough
            America #9542)
         46 American Financial          9/11/2015     4,996.00 Internet Payment   Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         47 American Financial          9/16/2015     5,654.20 Internet Payment   McMillan & Shureen
            Benefits Center (Bank of                                              LLP
            America #9542)
         48 American Financial         10/13/2015     1,439.76 Check Paid         McMillan & Shureen
            Benefits Center (Bank of                                              LLC - Revenue
            America #9542)                                                        Account
         49 American Financial         11/12/2015     6,870.00 Check Paid         McMillan & Shureen
            Benefits Center (Bank of                                              LLC - Revenue
            America #9542)                                                        Account



                                                                                                Attachment K
                                                                                                       3 of 6
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-3
                                            58-11
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      46 of
                                                                         5 of
                                                                            577


Payments to Law Firms


  Item      Name\Bank\Account        Posted Date    Amount         Description          Payee
         50 American Financial        11/24/2015      2,015.00 Internet Payment   Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         51 American Financial         12/9/2015      1,153.13 Internet Payment   Spaulding
            Benefits Center (Bank of                                              McCullough
            America #9542)
         52 American Financial        12/10/2015      1,407.50 Internet Payment   McMillan & Shureen
            Benefits Center (Bank of                                              LLP
            America #9542)
         53 American Financial        12/10/2015      7,500.00 Check Paid         Vonder Haar Law
            Benefits Center (Bank of                                              Office
            America #9542)
         54 American Financial        12/10/2015      4,500.00 Check Paid         Vonder Haar Law
            Benefits Center (Bank of                                              Office
            America #9542)
         55 American Financial        12/21/2015     12,000.00 Internet Payment   McMillan & Shureen
            Benefits Center (Bank of                                              LLP
            America #9542)
         56 American Financial         1/15/2016     10,973.06 Internet Payment   Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         57 American Financial         1/21/2016      1,150.00 Check Paid         Delacey Riebel LLP
            Benefits Center (Bank of                                              (Family Law Firm)
            America #9542)
         58 American Financial         1/27/2016      5,000.00 Internet Check     Delacey Riebel LLP
            Benefits Center (Bank of                           Card Purchase      (Family Law Firm)
            America #9542)
         59 American Financial         2/17/2016     12,000.00 Check Paid         McMillan & Shureen
            Benefits Center (Bank of                                              LLC - Revenue
            America #9542)                                                        Account
         60 American Financial         3/29/2016      1,276.89 Check Paid         Spaulding
            Benefits Center (Bank of                                              McCullough & Tansil
            America #9542)                                                        LL
         61 American Financial           4/5/2016     1,140.00 Check Paid         McMillan & Shureen
            Benefits Center (Bank of                                              LLC - Revenue
            America #9542)                                                        Account
         62 American Financial           4/5/2016     3,372.00 Check Paid         McMillan & Shureen
            Benefits Center (Bank of                                              LLC - Revenue
            America #9542)                                                        Account
         63 American Financial         4/27/2016      6,753.50 Internet Check     Delacey Riebel LLP
            Benefits Center (Bank of                           Card Purchase      (Family Law Firm)
            America #9542)
         64 American Financial         5/23/2016      9,900.00 Check Paid         McMillan & Shureen
            Benefits Center (Bank of                                              LLC - Revenue
            America #9542)                                                        Account
         65 American Financial         5/24/2016     40,000.00 Check Paid         Vonder Haar Law
            Benefits Center (Bank of                                              Office
            America #9542)
         66 American Financial         5/25/2016      1,687.50 Check Paid         McMillan & Shureen
            Benefits Center (Bank of                                              LLC - Revenue
            America #9542)                                                        Account

                                                                                               Attachment K
                                                                                                      4 of 6
              Case
              Case4:18-cv-00806-SBA
                   3:18-mj-71724-SK Document
                                    Document1-3
                                             58-11
                                                 Filed
                                                     Filed
                                                        12/05/18
                                                           03/05/18
                                                                  Page
                                                                    Page
                                                                       47 of
                                                                          6 of
                                                                             577


Payments to Law Firms


  Item      Name\Bank\Account        Posted Date    Amount        Description           Payee
         67 American Financial         6/27/2016     10,867.50 Check Paid         Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         68 American Financial         6/28/2016      1,276.00 Check Paid         McMillan & Shureen
            Benefits Center (Bank of                                              LLC - Trust Account
            America #9542)
         69 American Financial         7/14/2016      1,495.00 Check Paid         Lodmell & Lodmell
            Benefits Center (Bank of                                              PC
            America #9542)
         70 American Financial           8/8/2016    13,452.60 Check Paid         McMillan & Shureen
            Benefits Center (Bank of                                              LLC - Revenue
            America #9542)                                                        Account
         71 American Financial           9/6/2016     9,435.00 Check Paid         Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         72 American Financial         9/19/2016      1,000.00 Internet Payment   Kelly Law
            Benefits Center (Bank of
            America #9542)


         73 American Financial          9/20/2016     2,500.00 Internet Payment   Kelly Law
            Benefits Center (Bank of
            America #9542)


         74 Ameritech Financial         9/27/2016    10,000.00 Wire Out           Kelly Warner PLLC
            (Bank of America
            #5462)



         75 Ameritech Financial        10/11/2016     5,000.00 Check Paid         Cozen O'Connor
            (Bank of America
            #5462)
         76 American Financial         10/11/2016     1,721.92 Internet Check     Delacey Riebel LLP
            Benefits Center (Bank of                           Card Purchase      (Family Law Firm)
            America #9542)

         77 American Financial         10/24/2016    13,892.50 Check Paid         Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         78 American Financial          12/5/2016    10,000.00 Internet Payment   Kelly Law
            Benefits Center (Bank of
            America #9542)


         79 Ameritech Financial        12/27/2016     4,110.31 Check Paid         Cozen O'Connor
            (Bank of America
            #5462)



                                                                                               Attachment K
                                                                                                      5 of 6
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-3
                                            58-11
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      48 of
                                                                         7 of
                                                                            577


Payments to Law Firms


  Item      Name\Bank\Account        Posted Date   Amount        Description           Payee
         80 American Financial        12/27/2016    17,814.83 Check Paid         Greenspoon Marder
            Benefits Center (Bank of
            America #9542)
         81 American Financial         1/12/2017     4,186.67 Internet Payment   Kelly Law
            Benefits Center (Bank of
            America #9542)


              Total                                384,480.69




                                                                                             Attachment K
                                                                                                    6 of 6
Case
Case4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                      Document1-3
                               58-12
                                   Filed
                                       Filed
                                          12/05/18
                                             03/05/18
                                                    Page
                                                      Page
                                                         49 of
                                                            1 of
                                                               579




              George Attachment L
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-3
                                            58-12
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      50 of
                                                                         2 of
                                                                            579


Payments to Cameron Henry, LLC

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number     Amount         Description
          1 American Financial         2/15/2013      2336        2,497.86 Check Paid
            Benefits Center (Bank of
            America #9542)
          2 American Financial         3/22/2013      2343        1,040.65 Check Paid
            Benefits Center (Bank of
            America #9542)
          3 American Financial         3/22/2013      2345        1,895.91 Check Paid
            Benefits Center (Bank of
            America #9542)
          4 American Financial         4/22/2013      2360        1,166.00 Check Paid
            Benefits Center (Bank of
            America #9542)
          5 American Financial         5/17/2013      2365        2,328.68 Check Paid
            Benefits Center (Bank of
            America #9542)
          6 American Financial         6/14/2013      2372        1,011.78 Check Paid
            Benefits Center (Bank of
            America #9542)
          7 American Financial         6/24/2013      2376        1,950.00 Check Paid
            Benefits Center (Bank of
            America #9542)
          8 American Financial         7/31/2013      2386        1,400.00 Check Paid
            Benefits Center (Bank of
            America #9542)
          9 American Financial         8/13/2013      2390        1,650.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         10 American Financial         8/23/2013      2399        1,950.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         11 American Financial        10/15/2013      2408        1,950.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         12 American Financial        10/28/2013      2418        1,400.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         13 American Financial        11/18/2013      2504        1,400.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         14 American Financial        12/10/2013      2513        1,859.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         15 American Financial         1/27/2014      2539        1,036.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         16 American Financial           2/3/2014     2543        1,172.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         17 American Financial           2/7/2014     2545        1,184.00 Check Paid
            Benefits Center (Bank of
            America #9542)

                                                                                         Attachment L
                                                                                                1 of 8
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-3
                                            58-12
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      51 of
                                                                         3 of
                                                                            579


Payments to Cameron Henry, LLC

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number     Amount         Description
         18 American Financial         2/14/2014      2547        1,750.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         19 American Financial         2/24/2014      2549        1,200.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         20 American Financial         2/28/2014      2553        1,412.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         21 American Financial         3/13/2014      2555        1,200.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         22 American Financial         3/13/2014      2560        1,400.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         23 American Financial         3/28/2014      2389        1,200.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         24 American Financial         3/28/2014      2565        2,615.50 Check Paid
            Benefits Center (Bank of
            America #9542)
         25 American Financial         3/28/2014      2567        1,520.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         26 American Financial         4/14/2014      2573        3,400.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         27 American Financial         4/28/2014      2579        3,800.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         28 American Financial         5/12/2014      2583        1,800.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         29 American Financial         5/12/2014      2588        1,624.50 Check Paid
            Benefits Center (Bank of
            America #9542)
         30 American Financial         5/27/2014      2590        1,800.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         31 American Financial         5/27/2014      2593        1,800.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         32 American Financial         5/27/2014      2594        1,900.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         33 American Financial           6/2/2014     2600        1,000.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         34 American Financial           6/9/2014     2602        1,197.00 Check Paid
            Benefits Center (Bank of
            America #9542)

                                                                                         Attachment L
                                                                                                2 of 8
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-3
                                            58-12
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      52 of
                                                                         4 of
                                                                            579


Payments to Cameron Henry, LLC

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number     Amount         Description
         35 American Financial         6/23/2014      2606        1,000.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         36 American Financial         6/23/2014      2607        1,291.50 Check Paid
            Benefits Center (Bank of
            America #9542)
         37 American Financial         6/30/2014      2608        1,642.50 Check Paid
            Benefits Center (Bank of
            America #9542)
         38 American Financial         7/15/2014      2610        1,288.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         39 American Financial         7/15/2014      2613        1,204.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         40 American Financial         7/28/2014      2821        2,000.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         41 American Financial         8/11/2014      2832        1,000.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         42 American Financial         8/11/2014      2835        1,000.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         43 American Financial           9/2/2014     2837        1,250.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         44 American Financial           9/2/2014     2840        1,250.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         45 American Financial           9/2/2014     2842        1,401.12 Check Paid
            Benefits Center (Bank of
            America #9542)
         46 American Financial         9/16/2014      2850        2,808.20 Check Paid
            Benefits Center (Bank of
            America #9542)
         47 American Financial         9/30/2014      2856        1,840.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         48 American Financial         9/30/2014      2854        2,095.88 Check Paid
            Benefits Center (Bank of
            America #9542)
         49 American Financial        10/15/2014      2860        1,842.99 Check Paid
            Benefits Center (Bank of
            America #9542)
         50 American Financial        10/31/2014      2865        3,190.74 Check Paid
            Benefits Center (Bank of
            America #9542)
         51 American Financial        10/31/2014      2867        1,250.00 Check Paid
            Benefits Center (Bank of
            America #9542)

                                                                                         Attachment L
                                                                                                3 of 8
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-3
                                            58-12
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      53 of
                                                                         5 of
                                                                            579


Payments to Cameron Henry, LLC

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number     Amount         Description
         52 American Financial        11/28/2014      2871        3,032.90 Check Paid
            Benefits Center (Bank of
            America #9542)
         53 American Financial        11/28/2014      2873        1,906.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         54 American Financial        11/28/2014      2875        4,874.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         55 American Financial        12/29/2014      2881        3,035.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         56 American Financial        12/29/2014      2889        1,792.94 Check Paid
            Benefits Center (Bank of
            America #9542)
         57 American Financial         1/14/2015      7894        3,750.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         58 American Financial           2/2/2015     2895        1,893.84 Check Paid
            Benefits Center (Bank of
            America #9542)
         59 American Financial         2/11/2015      2900        1,250.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         60 American Financial         2/11/2015      2907        1,500.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         61 American Financial           3/2/2015     2910        1,746.50 Check Paid
            Benefits Center (Bank of
            America #9542)
         62 American Financial           3/2/2015     2913        1,500.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         63 American Financial           3/6/2015     2916        2,113.20 Check Paid
            Benefits Center (Bank of
            America #9542)
         64 American Financial           3/6/2015     2917        2,079.15 Check Paid
            Benefits Center (Bank of
            America #9542)
         65 American Financial         3/23/2015      2925        2,330.38 Check Paid
            Benefits Center (Bank of
            America #9542)
         66 American Financial         3/23/2015      2930        1,573.87 Check Paid
            Benefits Center (Bank of
            America #9542)
         67 American Financial         4/30/2015      2789        2,637.11 Check Paid
            Benefits Center (Bank of
            America #9542)
         68 American Financial         4/30/2015      2794        2,982.00 Check Paid
            Benefits Center (Bank of
            America #9542)

                                                                                         Attachment L
                                                                                                4 of 8
              Case
              Case4:18-cv-00806-SBA
                   3:18-mj-71724-SK Document
                                    Document1-3
                                             58-12
                                                 Filed
                                                     Filed
                                                        12/05/18
                                                           03/05/18
                                                                  Page
                                                                    Page
                                                                       54 of
                                                                          6 of
                                                                             579


Payments to Cameron Henry, LLC

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number     Amount         Description
         69 American Financial         4/30/2015      2935        4,750.00 Check Paid
            Benefits Center (Bank of
            America #9542)
         70 American Financial           5/8/2015     9107        7,132.74 Wire Out
            Benefits Center (Bank of
            America #9542)




         71 American Financial         5/15/2015       1          2,846.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         72 American Financial         5/28/2015    183909374     5,747.54 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         73 American Financial         6/17/2015       1          7,374.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         74 American Financial         6/26/2015     10815        4,048.19 Wire Out
            Benefits Center (Bank of
            America #9542)




         75 American Financial          7/2/2015    586410076     1,750.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         76 American Financial         7/17/2015      9907        5,802.00 Wire Out
            Benefits Center (Bank of
            America #9542)




         77 American Financial         7/23/2015    668296951     1,870.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         78 American Financial         7/30/2015    128163354     1,750.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         79 American Financial         8/12/2015      1441        1,750.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)


                                                                                            Attachment L
                                                                                                   5 of 8
              Case
              Case4:18-cv-00806-SBA
                   3:18-mj-71724-SK Document
                                    Document1-3
                                             58-12
                                                 Filed
                                                     Filed
                                                        12/05/18
                                                           03/05/18
                                                                  Page
                                                                    Page
                                                                       55 of
                                                                          7 of
                                                                             579


Payments to Cameron Henry, LLC

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number      Amount          Description
         80 American Financial         8/17/2015    183577105      1,750.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         81 American Financial         8/24/2015    1344298810     3,239.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         82 American Financial           9/3/2015       1          6,103.42 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         83 American Financial         9/10/2015    392681535      2,100.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         84 American Financial         9/18/2015    361367811      2,915.26 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         85 American Financial         10/8/2015    433976449      8,132.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         86 American Financial        10/22/2015    355384326      6,659.12 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         87 American Financial         11/2/2015      3387         3,097.00 Wire Out
            Benefits Center (Bank of
            America #9542)




         88 American Financial         11/23/2015     2292         8,921.00 Wire Out
            Benefits Center (Bank of
            America #9542)




         89 American Financial          12/4/2015     12631        6,089.00 Wire Out
            Benefits Center (Bank of
            America #9542)




         90 American Financial         12/21/2015       1          8,431.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)


                                                                                             Attachment L
                                                                                                    6 of 8
              Case
              Case4:18-cv-00806-SBA
                   3:18-mj-71724-SK Document
                                    Document1-3
                                             58-12
                                                 Filed
                                                     Filed
                                                        12/05/18
                                                           03/05/18
                                                                  Page
                                                                    Page
                                                                       56 of
                                                                          8 of
                                                                             579


Payments to Cameron Henry, LLC

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number      Amount          Description
         91 American Financial           1/7/2016       1          7,226.21 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         92 American Financial         1/13/2016      9397        95,000.00 Wire Out
            Benefits Center (Bank of
            America #9542)




         93 American Financial          1/22/2016     10244        7,948.78 Wire Out
            Benefits Center (Bank of
            America #9542)




         94 American Financial          1/29/2016   610403405      4,074.89 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         95 American Financial          2/16/2016   3762466654     8,751.73 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         96 American Financial          2/29/2016   1479291542     8,404.44 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         97 American Financial          3/18/2016       1         10,656.04 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         98 American Financial          3/31/2016     6461         4,451.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         99 American Financial          7/22/2016     8502        80,000.00 Wire Out
            Benefits Center (Bank of
            America #9542)




     100 American Financial            10/14/2016   248624693     45,000.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     101 American Financial             1/17/2017   1469496807    50,000.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)



                                                                                             Attachment L
                                                                                                    7 of 8
           Case
           Case4:18-cv-00806-SBA
                3:18-mj-71724-SK Document
                                 Document1-3
                                          58-12
                                              Filed
                                                  Filed
                                                     12/05/18
                                                        03/05/18
                                                               Page
                                                                 Page
                                                                    57 of
                                                                       9 of
                                                                          579


Payments to Cameron Henry, LLC

                                                 Reference
  Item   Name\Bank\Account        Posted Date     Number      Amount          Description
     102 American Financial           3/3/2015   242875183     28,957.07 Transfer Out (Internal)
         Benefits Center (Bank of
         America #7303)
     103 Ameritech Financial          4/1/2016   1653378434     6,773.91 Transfer Out (Internal)
         (Bank of America
         #5462)
     104 Ameritech Financial        4/21/2016     1425881      11,740.82 Transfer Out (Internal)
         (Bank of America
         #5462)
     105 Ameritech Financial          5/6/2016   555113821      7,307.98 Transfer Out (Internal)
         (Bank of America
         #5462)
     106 Ameritech Financial        5/20/2016    578686602     11,834.00 Transfer Out (Internal)
         (Bank of America
         #5462)
            Total                                             615,246.84




                                                                                          Attachment L
                                                                                                 8 of 8
